 TIMESWIRE & CABLE CO.TimesWire &Cable CompanyandUnited Rubber,Cork,Linoleum & Plastic Workers of America,AFL-CIO, CLC. Cases 5-CA-12971, 5-CA-13153, and 5-RC-1131530 May 1986DECISION, ORDER, AND DIRECTIONOF THIRD ELECTIONBY CHAIRMAN DOTSON ANDMEMBERSDENNIS AND JOHANSENOn 30 June 1983 Administrative Law JudgeRichardA. Scully issued the attached decision.The Respondent filed exceptions and a supportingbrief and the General Counsel filed cross-excep-tions anda supporting brief.The National LaborRelationsBoard has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, I andconclusions only to the extent consistent with thisDecision and Order.2The judge found, and we agree, that the Re-spondentengagedin the following unlawful con-duct:1.The Respondent made plant closure threats inviolation of Section 8(a)(1) of the Act: (a) the Re-spondent's supervisorKelly informed employeeRichardson that the Respondent's primary reasonfor relocating to Virginia was to escape a unionand that it couldmove againif the Respondent feltthat a union wanted too much. The Respondent,through Kelly, also solicited employee Richardsonto revokehis unionauthorization card in violationof Section 8(a)(1),3 and (b) the Respondent postedadjacent to the unit employees' timeclock and pho-tograph depicting an aerial view of an uncompletediThe Respondent and GeneralCounselhave exceptedto some of thejudge's credibility findings.The Board's establishedpolicyis not to over-rule an administrative law judge'scredibilityresolutions unless the clearpreponderance of all the relevantevidenceconvinces us that they are in-correct.Standard Dry Wall Products,91 NLRB 544(1950), enfd. 188 F.2d362 (3d Cir. 1951)We have carefully examined the record and find nobasis for reversing the findings2The Respondent has requested oral argument.The request is deniedas the record,exceptions,and briefsadequatelypresent the issues and thepositions of the partiesaChairman Dotson disagreeswith boththe findings of a plant-closurethreatmadeby Kelly andwith the solicitation-of-revocationviolation.The Chairman further woulddistinguishJimmy-Richard Co,210 NLRB802 (1974),reliedon bythe judgeContraryto both the judge and themajority, the Chairmanconcludes that the interchange between low-levelSupervisorKelly andemployee Richardsonwhichoccurred off premisesin an informal atmosphereovercoffee was noncoercive,akin to a casualexchange between acquaintances Furthermore,Jimmy-Richardis inappo-site becauseit involvednot a front line supervisor,as here, who engagedin an isolated casual exchange,but a plant manager who made plant-clo-sure threats to approximately 60 employees19constructionsite.4The posting occurred subse-quent to the commencement of the Union's organi-zationalcampaign.The posting,while not an8(a)(1) violation by itself, aroused the employees'curiosity regarding plant closureasmanifested intheir questions addressedtomanagement.Thereaf-ter, both Supervisors Mosher and Phaneufengagedin threats of plant closure by responding to em-ployees' questions concerning the above-describedphotograph with statements that it showed a land-sitewhich the Respondent abandoned despite itsconstruction plans and that the Respondent relo-cated to Virginia because of problems with aunion.52.The Respondent violated Section8(a)(3) and(1) by failing to grant a normaland expected wageincreaseto employees in November 1980 and by at-tributing the loss of the increase to the Union.3.The judge found that the Union had achievedmajority status and recommendedabargainingorder. The judge found that therewas no reasona-ble assurance that, given its past actions, the Re-spondent would not againengage ina course ofunlawful conduct to keep the Union out. He fur-ther found that it was unlikely that the effects oftheRespondent'sunlawfulconductwould beerased or that a fair election would be insured bythe use of traditional remedies. Supporting evi-dence for his conclusions consists of. A pre-firstelection antiunioncampaignwhich included unlaw-ful threats of plant closure followed by a pre-second election strategy involvingwithholdingwage increases and blaming the wage loss on theUnion.We disagree with thebargainingorder remedyrecommended by the judge.6This case involves a unit of about 180 employees.The first election, conducted in November 1980,resultedin a unionvictory.7 The union victory oc-curred subsequent to the Respondent'scommissionof the following unfair labor practices: a threat ofplant closure made by a supervisor at a cafe awayfrom the plant to one employee; a solicitation by4As setforth morefully in the judge's decision,the Respondent for-merly operatedfrom a facilityin Connecticut.It began construction on anew plant in Mendan,Connecticut.However, that plant was never com-pleted,and the Respondent moved its operation to Chatham,Virginia.5We concurwith the judge that Respondent's presidentLynch's pree-lection speech to unit employees where he discussed the photograph andthe objective economic reasons for the relocation did not fully dispelthese threats.8Chairman Dotson does not subscribeto eitherthe judge's analysis ofthe authorizationcards or totheir revocations. However,having found abargaining order unwarranted,the Chairmanfindsno necessity to makefindings on whetherthe Unionrepresented a majority of unit employeesbased on valid authorization cardsrAfterthe first election, the Unionagreed to the sustaining of certainobjectionsfiled by theRespondentThus,the election was set aside be-cause ofthe Union'sobjectionable conduct, not the Respondent's280 NLRB No. 3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe same supervisor at the cafe to the same em-ployee to revoke his authorization card;and plant-closure threats by two supervisors in conjunctionwith the posting of the aerial photograph of a par-tiallycompleted plant. Immediately prior to thefirstelection,theRespondent'spresidentmade aspeech to employees setting forth the legitimateeconomic and competitive reasons for the Re-spondent's relocation.Though the speech did notfully dispel the plant-closure threats, it reasonablyassuaged employees'fears.Of greater significanceis the fact that the violations did not dissipate theUnion's majority. Rather, the Union won the elec-tion.8Subsequent to the Union's electionvictory andbefore the second election,the Respondent com-mitted one further violation. It unlawfully withheldan expected wage increase and placed the onus onthe Union.Nonetheless,this violation,even in lightof the violations occurring before the first election,cannot be viewed in these circumstances as beingsufficientlyseriousto justify the imposition of bar-gaining.We are not convinced that a third electionfree from the lingering coercive effects of the Re-spondent's 5-year-old unfair labor practices cannotbe held.Rather,we believe that the Board's tradi-tional remedies will enable the unit employees toexpress their true sentiments regarding representa-tion in a fair election.94.We reverse the judge'sfording that conductwhich occurred between the filing of the petitionand the first election constituted interference withthe exercise of free choice in the second election.We hold that the second election should be setaside and a third directed only on the basis of theRespondent's illegalwithholdingof an expectedwage increase and the Respondent's placing theonus on the Union, conduct which occurred duringthe critical period for the second election. i 08Contrary to our dissenting colleague,we deem it appropriate in thisproceeding to rely on the Union's winning the first election Ultimately,with regard to imposing a bargaining order, the question to be decided iswhether traditional remedies can remedy the unfair labor practices topermit a free and fair election to take place.Employee sentiment ex-pressed in a Board-conducted election is an objective-not subjective-factor that can be relevant to resolving this question; indeed,it is the bestpossible evidence.9Cf.Quality Aluminum Products,278 NLRB 329(1986)There, an em-ployer,in a unit of less than 20 employees, unlawfully laid off 30 percentof the unit and also threatened job loss and plant closure.A bargainingorder was imposed.Here, the unit is a large one and the violations foundare less serious.The Respondent has moved the Board to reopen the record to takeevidence regarding certain posthearing events.The General Counsel filedan opposition.In light of our decision,the Respondent's motion is deniedio The critical period for a second election commences as of the dateof the first election.Singer Co,161 NLRB 956(1966).ORDERThe National Labor Relations Board orders thatthe Respondent,TimesWire&Cable Company,Chatham,Virginia,itsofficers,agents, successors,and assigns, shall1.Cease and desist from(a)Threatening employees with plant closure inthe event that they designate or select the UnitedRubber,Cork,Linoleum & PlasticWorkers ofAmerica,AFL-CIO, CLC, orany other labor or-ganization, as their collective-bargaining represent-ative.(b)Coercivelysoliciting employees to revokeunion authorization cards which they have signed.(c) Telling employees that they will not be givenan expected wage increase because of the Union'spresence.(d) Failing to adhere to its established policy ofgranting,a general wage increase during the lastweek of November because of its employees' sup-port of the Union.(e) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take thefollowing affirmative action designedto effectuate the policiesof the Act.(a)Make whole all employees in the appropriateunit for any loss in wages caused by the Respond-ent'sunlawful failure to implement an expectedwage increase during the last week of November1980 by paying each employee a sum equal to theadditional amounts of wages each would have re-ceived had the wage increase been implementedduring the last week of November 1980 until theday that the increase was implemented in April1981.In each case in which backpay is due underthe terms of the Order, it will becomputed in themanner setforthin the section of this decision enti-tled "The Remedy."(b) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing,allpayroll records, social security paymentrecords, timecards,personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c)Post at its facility in Chatham, Virginia,copies of the attached notice marked"Appen-dix."" Copies of the notice,on forms provided byi i If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board " TIMES WIRE& CABLE COtheRegional Director for Region 5, after beingsignedby the Respondent's authorized representa-tive, shall be posted by the Respondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any othermaterial.(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.IT IS FURTHERORDEREDthat the consolidatedcomplaint is dismissed insofar as it alleges viola-tions of the Act not specifically found.IT IS FURTHER ORDERED that the second electionin Case 5-RC- 11315 is setaside andthat the case issevered and remanded to the Regional Director forRegion 5 to conduct a third election whenever hedeems it appropriate.[Direction of Third Election omitted from publi-cation.]MEMBER DENNIS, dissenting in part.Iagreewith my colleagues' affirmance of thejudge's unfair labor practice findings. I emphatical-ly disagree, however, with their reversal of thejudge's recommended issuance of a bargainingorder underNLRB v. Gissel Packing Co.,395 U.S.575 (1969). In setting forth my reasons for conclud-ing such an order is appropriate, I rely on the ana-lytical framework outlined in my recent concurringopinion inRegencyManor Nursing Home, 275NLRB 1261 (1985).Briefly, the employees here were subjected to se-rious "hallmark" violations I permeating the entire180-person bargaining unit. Although only about 10employees were directly threatened with plant clo-sure,2 the judge found that Plant Manager Currieacknowledged plant closure rumors were circulat-ing in the facility. Currie denied them, if at all,only to 10-16 employees at one meeting. I there-fore find the unlawful plant closure statementswere disseminated throughout the unit.Contrary to the majority, I can in no way con-clude that Respondent President Lynch's speechbefore the first election, although it "did not fullyiSee myRegency Manorconcurrence, above, 275 NLRB 1261,NLRBv.Jamaica Towing,632 F 2d 208, 215 (2d Cir 1980)2 Supervisor Kelly threatened employee Richardson, as did SupervisorMosher Mosher threatened three or four braiding department employeesSuperintendent Phaneuf threatened employee Smith and "several" otherpeopleNor can I agree with my colleagues it is proper to rely on the Union'ssecuring a majority vote in the first election to assess the threats' serious-nessSeePlateau Coal Sales,279 NLRB 1151, 1152 fn 4 (1986) (employ-ee authorization cardsigningafter unfair labor practices committed doesnot negate reasonable tendency to coerce)21dispel the plant-closure threats . . . reasonably as-suaged employees' fears."While the judge foundLynch's remarks not themselves unlawful, thejudge properly determined that they "did not clear-ly counteract the impression given by [Mosher'sand Phaneuf's] remarks or deal with the rumors ofplant closure. . . ."3In agreement with the judge, the majority ac-knowledges that before the second election, theRespondent violated Section 8(a)(3) and (1) bywithholding a general wage increase and furtherviolated Section 8(a)(1) by seeking to place theonus for the denial on the Union. The withheld in-crease was significant. In the 5 years prior to 1980,the raises amounted to 9 percent, 9 percent, 8.5percent, 8.5 percent, and 9 percent. When the raise,which should have been granted in November1980, was finally given in April 1981, it amountedto 13 percent. The judge also observed that, in"numerous" conversations with employees, Super-intendent Phaneuf told employees, in response totheir questions, that one employee had calculatedthat each was losing $20 a week while the wage in-creasewas withheld. The Respondent's denial ofthe increase was a serious act of discrimination af-fecting the whole unit-clearly a "hallmark" viola-tion-aggravated by the Respondent's blaming theUnion for its own misconduct.In judging the Respondent's unfair labor prac-tices as a whole,4 I classify them as falling within"GisselCategory 2," and conclude that "the possi-bility of erasing the effects of past practices and ofensuring a fair election (or fair rerun) by the use oftraditional remedies, though present, is slight, andemployee sentiment once expressed through cardswould, on balance, be better protected by a bar-gaining order."5In so concluding, in accord with myRegencyManorposition, I find that, up to the time of thehearing, no evidence of new management or em-ployee turnover was presented that might mitigatethe Respondent's misconduct. The passage of time,alone, is not in my view sufficient to warrant3The text of Lynch's remarks bears out the judge's interpretationLynch, afterasserting that competitive conditions involved in dealingwith a unionized facility in Connecticut caused the Respondent to cancelconstruction of a new plant there, statedTom [Currie] tells me many people have asked about the pictureof an empty foundation on the plant wall That was to be a newplant It was never built A union which acted irresponsibly con-vinced Times that it could not be competitive with another plant inConnecticut Times did what it had to, to stay competitive back in1973 It could do it again if it faced the same kind of problem4 The Respondent, by Supervisor Kelly, also violated the Act by solic-iting anemployee to withdraw his authorization card5NLRB v. Gissel Packing Co,above, 395 US at 614-615;RegencyManor Nursing Home,aboveIagree with the judge, for the reasons he stated, that the Union pos-sessed a card majority 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenialof an otherwise appropriate bargainingorder.66 I would deny the Respondent'smotion to reopen the record to offersubsequent evidence of employee turnover.The Respondent'smotionsimply makes general,unverified assertionsthatare wholly inadequate tojustify record reopening,i e.,"a significant number of unit employeeswho were present at the time of Respondent's illegal conduct haveceased working with Respondent," and its "workforce has expanded sub-stantially "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten our employees with plantclosure in the event they designate or select UnitedRubber,Cork,Linoleum & PlasticWorkers ofAmerica, AFL-CIO, CLC, or any other labor or-ganizationas their collective-bargaining representa-tive.WE WILL NOT coercively solicit our employeesto revoke union authorization cards which theyhave signed.WE WILL NOT tell our employees that they willnot be given an expectedwageincrease because ofthe Union's presence.WE WILL NOT fail to adhere to our establishedpolicy of grantinga general wageincrease duringthe last week of November because of our employ-ees' support for the Union.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rightsguaranteedyou by Section 7 ofthe Act.WE WILLmakewhole all employees for anylosses in wagescaused by our unlawful failure toimplement a general wage increaseduring the lastweek of November 1980, plus interest.TIMES WIRE & CABLE COMPANYJohn M.Glynn, Esq.,andJohn S.Singleton,Esq.,for theGeneral Counsel.StuartNewman,Esq.,andJeffreyM. Mintz,Esq.,of At-lanta,Georgia,for the Respondent.DECISIONSTATEMENT OF THE CASERICHARD A. SCULLY, Administrative Law Judge.Upon charges filed on January 31 and March 24, 1981,by United Rubber, Cork, Linoleum &PlasticWorkers ofAmerica, AFL-CIO, CLC (the Union) the Acting Re-gionalDirectorfor Region5 of the National Labor Rela-tions Board(the Board)issued complaintson March 9and June 22,1981, and an amendedconsolidated com-plaint on November 24, 1981, alleging that Times Wire& Cable Company (the Respondent) had committed cer-tain violationsof Section 8(a)(1) and (3) of the NationalLaborRelationsAct (the Act). The Respondent has filedtimely answers denying that it has committed any viola-tion of the Act.With regard to Case 5-RC-11315, pursuant to a peti-tion filed by the Union on September 5, 1980, an electionwas conducted on November 7 and 8, 1980, pursuant toa Stipulation for Certification Upon Consent Election, inan appropriate unit consisting of:All production and maintenance employees, inspec-tors, shipping and receiving employeesand leadmenemployed by the Employer at its Chatham, Virginialocation, but excluding all office clerical employees,guards and supervisors as defined in the Act.The result was 103 votes for the Union and 83 against.Thereafter, the Respondent filed timely objections to theelection with the Board. On January 27, 1981, the ActingRegional Directorissued a"Report on Objections andNotice ofHearing" recommending that certain objec-tions be dismissed and that others be set for hearing. OnJanuary 29, 1981, theBoard issueditsOrder adoptingthose recommendations.By telegramdated January 22,1981, the Union notified the ActingRegionalDirectorthat in order to avoid further delay it would agree to thesustainingof certain objections and the holding of asecond election. Pursuant to this, the ActingRegionalDirectorissued asupplemental report recommendingthat the objections be sustained and a new election con-ducted. On February 24, 1981, the Board issued a Deci-sion,Order, and Direction of Second Election and thesecond election was held on March 19, 1981. Challengedballotswere determinative of the results of that electionand the Union filed timely objections to conduct affect-ing the results of the election. On June 17, 1981, theActingRegionalDirector issued his recommended dispo-sition of the objections and challenges. Pursuant to theBoard's Order of July 24, 1981, 4 of 5 challenged ballotswere opened and counted resulting in a final tally of 77votes for the Union and 79 against.Because ofthe simi-larity of the Union's objections to the second election tothe unfair labor practices alleged in the complaint inCase 5-CA-12971, those cases were consolidated forhearing and were subsequently consolidated for hearingwith the complaint in Case 5-CA-13153.The hearing on this consolidated proceeding was heldinDanville, Virginia, on November 30 through Decem-ber 2, 1981, and February 8-11, 1982, at which the par-tieswere given a full opportunity to participate, to exam-ine and cross-examine witnesses,and to present otherevidence and argument. Briefs submitted on behalf of theGeneral Counsel and the Respondent have been carefully TIMES WIRE & CABLE CO.considered.' On the entire record and from my observa-tion of the demeanor of the witnesses, I make the follow-ingFINDINGS OF FACT1.THEBUSINESSOF THE RESPONDENTAt all times material,the Respondent was a Delawarecorporation engaged in the business of manufacturingcable and wire at its plant in Chatham,Virginia.Duringthe 12-month period preceding November 24, 1981, arepresentative period, the Respondent purchased and re-ceived materials and supplies valued in excess of $50,000directly from suppliers located outside the Common-wealth of Virginia and, in the course and conduct of itsbusiness,had a gross annual volume in excess of$500,000.The Respondent admits,and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(6) and(7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDAt all times material, the Union was a labor organiza-tion within the meaning of Section2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundThe Union'scampaignto organize the Respondent'sChatham plantbegan in thelatter part of August 1980.2Four employees,James Scruggs,Richard Adkins, ByronMotley, and Michael Walker, met with the Union's fieldrepresentative,Ray Michael, at its Local 831 office innearby North Carolina on August 25. Each of the em-ployees signeda union authorizationcard and gave it toMichael. They returned to Chatham and began solicitingother employees to sign the cards at varioustimes andlocationsover the next few days. On September 5 theUnion fileda representationpetitionwith the Board. Onthat date, there were 180 employees employed by theRespondent in the bargaining unit.B. Alleged Violations of Section 8(a)(1) and (3)The General Counsel contends that the Respondent,through its plant manager and supervisors, engaged in acourse of unlawful conduct throughout the election cam-paign.The Respondent denies any wrongdoing.1.Conduct of Terry KellyRichard Richardson is employed by the Respondent asa braider mechanic. He testified that Michael Walker anda friend came to his trailer one evening in late Augustand discussed the union campaign. Richardson was asked'The briefsubmitted by counsel for the General Counsel contains thestatement in fn I on p. 3 that "Witness James Scruggs has been firedsince the date of the hearing"The Respondent filed a motion to strikethat statement on several grounds.Thereafter,counsel for the GeneralCounsel made a written request that the statement be withdrawnThe re-quest is granted In reaching decision in this matter,I have given no con-siderationto thisallegation or to any factual allegation in the Respond-ent's motion to strike.2Hereinafter all dates are in 1980 unless otherwise noted23to sign anauthorization card and did so. A short timelaterRichardson stopped for breakfast at Violet's Cafe inChatham after working on the third shift. As he wasparking his car he encountered Terry Kelly, a supervisorover the draw line and final cable production, who askedhim what hewas doing.When told that Richardson wasabout to have breakfast, Kelly said he would go alongand have a cup of coffee. They went into the cafe andafter someconversationKelly said that there was "anasty rumorgoing aroundthe plant." Richardson askedwhat it was and Kelly said, "[T]hey're tryingto organizea union."Richardson asked him who was doing this andKelly said that he did not know but that he had heardPlantManager Tom Currie and Supervisor Tom Fullerdiscussingitthatmorning in the plant cafeteria. Kellythen said that he did not know if Richardson had signeda card or not, but if he wanted to he could write to theUnion and ask for it back. Kelly said that he did notthinka union wasneeded at the plant, that the "mainreason" the Respondent moved to Virginia was "to getaway froma union upnorth," that Fuller had said hewas involved with unions up north and would neverwant to bein a union again becauseof the bad experi-ences he had had, that the Respondent did not necessari-ly have to go along with what the Union wanted, andthat "if they felt like the union wanted too much, thenthey could just pick the plant up and move it somewhereelse."Kelly testified that he rememberedmeetingRichard-son at Violet's Cafe one morning when he went to Chat-ham for breakfast. He denied that he said anything toRichardson about getting his authorization card back,that he had mentioned a conversation between Currieand Fuller in the plant cafeteria, or that he said anythingtoRichardson about a "nasty rumor." According toKelly, the subject of a union came up when, while heand Richardson were discussing other things, their wait-ress saidthat "once the Union was organized at the plantthat we would have to pay the employees more moneyand give them more benefits." Kelly told her he did notknow what she was talking about. At that point, Rich-ardson told the waitress that "there had been enoughcards signed to file a petition for a union at Times Wire."Kelly testified that he did not know what Richardsonwas talking about and that, at the time, he did not knowwhat union authorization cards were and did not askanything about them. The portion of his conversationwith Richardson concerning a union consisted entirely ofRichardson saying he thought a union was needed andKelly responding that he thought the Company was agood place to work and that "there was no need for aunion."On cross-examination,Kelly testified that hewent to Plant Manager Currie thesame morning andtold him about his conversation with Richardson.Richardson was an impressive witness whosetestimo-ny was straightforward and convincing. Kelly was justthe opposite. His version of the conversation with Rich-ardson inwhich the subject of the Union was interjectedby an unidentified waitress and his total lack of interestin the subject even when allegedly told the Union hadenough cards signed to petition for an election was 24DECISIONS OF NATIONAL LABOR RELATIONS BOARDsimply not credible. Although Kelly testified that the dis-cussion of the Union lasted only a matter of seconds andinvolved only three or foursentences, that was the onlysubject of the entire conversation with Richardson hecould remember. If the conversation meant so little toKelly, it is difficult to understand why he reported it toCurrie the same morning. Based on their demeanor whiletestifying, the content of their testimony, and the inher-ent probabilities, I am convinced that Richardson testi-fied truthfully and Kelly did not.I find that Kelly's remarks about the main reason formoving to Virginia being to get away from a union andthat if the Respondent felt the Union wanted "too much"itcould move the plant, constituted a threat of plant clo-sure in violation of Section 8(a)(1) of the Act. The clearimplication of these remarks, made in the context ofKelly's explanation of why he felt a union was notneeded,was that the Respondent had moved its plantonce to get away from a union and would do so again.He gave no details or background concerning the Re-spondent'smove to Virginia except to say that it wasprincipally motivated by the desire to avoid a union. Hissuggestion that it would move again if the Respondentfelt the Union wanted "too much" created theimpres-sion that the Respondent would unilaterally determinewhether the Union's demands were unreasonable on thebasis of undisclosed criteria3 and, once it did so, would"pick the plant up and move it somewhere else." Kellydid not refer to any objective facts, such as economic ne-cessity,which would force relocation of the plant;4 thus,his statements constituted a threat of retaliation for en-gaginginprotected activity in violation of Section8(a)(1) of the Act.5It is not a per se violation for an employer to adviseemployees that they can revoke their union authorizationcards even when the employees have not solicited suchinformation, as long as the employer does not offer as-sistance in doing so or seek to monitor whether employ-ees do so, or otherwise create a situation in which em-ployees would tend to feel peril in refraining from suchrevocation.6Here, it was Supervisor Kelly who sought out Rich-ardson to talk with him and who brought up the subjectof the Union. Before Richardson made any comment onthe subject of the Union, Kelly suggested that if Rich-ardson had signed an authorization card he could revokeit.The Respondent contends that even if Kelly did makesuch a suggestion, it was not coercive. Although it istrue that the conversation took place away from theplant in a casual atmosphere, Kelly's references, in thesame conversation,to the"nasty rumor" about the orga-nizing drive, the conversation between Plant ManagerCurrie and Supervisor Fuller conveying, as it did, theconcern of top management at the plant,and his unlaw-fulstatements concerning possible plant closure, alltended to make Kelly's statement to Richardson coer-3 SeeJimmy-Richard Co.,210 NLRB 802, 805 (1974)* See NLRB v. Gissel Packing Co.,395 U S. 575, 618 (1969).6WarehouseGroceriesManagement,254 NLRB 252 (1981)It L White Co.,262 NLRB 575 (1982)cive. I find that,in this context,itwas a violation of Sec-tion 8(a)(1) of the Act.72.Other threats of plant closureAfter the Union's organizingcampaignstarted, a pho-tograph of what appeared to be an aerial view of a con-struction sitewas posted by the Respondentnear thetimeclock used by all unit employees. There was no cap-tion or other identifying information with the photo-graph which, in fact, showed the concretefootings at asite inMeridan, Connecticut, where the Respondent hadonce begun building a new plant. Construction of thatplant was halted and its intended operations were movedtoChatham, Virginia. The General Counsel contendsthat the posting of this photograph coupled with the ex-planations of what it depicted, given to employees byvarious supervisors, violated Section 8(a)(1) of the Actby creating the impression that the Chatham plant wouldclose or be moved because of the Union. The posting ofthe picture without caption or commentwas a neutralact which without more would not ordinarily be a viola-tion of the Act. However, it cannot be doubted that inposting the picture without any identificationin a placewhere it would be seen by most employeeson an almostdaily basis could be expected and was, in fact,intendedto arouse their curiosity and generateinquiriesabout it.No other reason for posting the picture has been estab-lished or evensuggested.Richard Richardson testified that after seeing the pho-tograph, he asked Supervisor Noel Mosher what it was.Mosher told him it wasa landsitewhere theRespondentwas going to build a plant up north butat the time con-struction was to start "they found out that if they built ita union wasgoing to tryto organize as soon asthey gotit built. So they decided to move it down south."Mosher testified that duringthe campaign on one oc-casion he was asked what the photograph was by agroup of employees whom he identified as three or fourgirls from the braiding department. He could not recall ifRichardsonwas present at the time. According toMosher, he told them that "it was a picture of a plantthat they started building in Connecticut and they werehaving union problems in the plant and they moved theplant, stopped construction, and moved the plant toChatham." This was the only conversation about thephotograph he could recall.As noted above, Richardson was a crediblewitnesswho appeared to have a better recollection of the detailsof this conversation than did Mosher and I accept Rich-ardson's version of what wassaid. In any event,Mosherdid not really contradict Richardsonand it is clear thatthe thrust of his remarks was that when the Companywas confronted with union activity which it considered a"problem," it had moved its plant to a new location. Al-thoughMosher did not say that the plant would bemoved from Chatham because of the Union,the clear in-ference to be drawn from the posting of the picture bythe Respondent, coupled with this explanation,was thatISeeL'Eggs Products,236 NLRB 354, 389 (1978);AircraftHydra-Forming,221 NLRB 581, 590 (1975). TIMES WIRE& CABLE COif it had moved once because of union "problems," itwould move again.8 I find this conduct a thinly veiledthreatwhich tended to coerce the employees and tointerferewith their rights in violation of Section 8(a)(1)of the Act.Employee Betty Jean Smith testified that, in October,she attended a meeting with 40 or 50 other employees inthe plant cafeteria during which Plant Manager Curriewas asked about thesamephotograph.According toSmith, Currie said it was a picture of a site "where theplant used to be before the Union came in; and that ifthey had to, you know, they would move it again."After themeeting,Smith spoke with Supervisor BillPhaneuf,tellinghim that she did not understand whatCurrie had said about the picture and asking Phaneufwhat it was. Phanuef told her "that it was a picture ofthe plant that they used to have before the Union cameand that if itgot in againthey would move it-theywould move the plant again."According to Currie, he was asked about the photo-graph at a group meeting which Smith may have attend-ed. In response to a question, Currie told employees thatthe photograph was of footings to fit the plant they werenow in, that the plant was originally being built in Meri-dan, Connecticut, but becausea unionbecame so unrea-sonable in its demands, the Company put the plant inChatham. Phaneuf testified that he talked to severalpeople about the photograph prior to the Novemberelection, but that he did not recall speaking to Smithabout it. According to Phaneuf, in his conversations withemployees he told them "that the factory was going tobe built in Meriden, Connecticut, and they were havingso many problems with the union that they decided tomove it to Virginia." He did not specify where the Com-pany was having these problems with a union or whatthey were and he did not say that the plant would movefrom Chatham.Although I do not think Smith was intentionally beinguntruthful while testifying, she impressed me as havinglittle recollection of the specifics of the conversations shetestified about, as having a tendency to oversimplify andgeneralize,and as being an unreliable witness where spe-cific details of an event or conversation were concerned.I believe Smith attendeda meetingin which Currie wasasked about the photograph and I accept her statementthat she did not understand what Currie said about it. Ido not credit her testimony that Currie said the photo-graph was of a plant the Company had "before theUnion came in" and that "if they had to . . . they wouldmove it again," although that may have been her subjec-tive impression of what Currie had said. I find Smith'stestimony insufficient to establish that Currie made re-6Although the Respondent offered testimony to the effect that it hadstopped construction at the proposed new plant in Meridan and movedthe plant to Chatham after a lengthy strike at another plant in Connecti-cut by a union with which it had had a lengthy bargaining relationship,therewas no indication that Mosher was aware of any such circum-stances and he did not give this explanation in the conversation involvingRichardsonThe testimony of Plant Manager Currie indicated thatrumors of plant closure were rampant during the organizing campaign atthe plant25marks concerning the photograph which violated Section8(a)(1) of the Act.Ialso believe that because Smith did not understandwhat Currie said about the photograph, she asked Phan-euf about it, but I do not credit her testimony concerninghis response which was almost identical to what she hadattributedto Currie. I accept, as true, Phaneuf's testimo-ny about what he told employees who asked him aboutthe picture(which I find included Smith)that it was aproposed plant which the Company abandoned and builtinstead in Virginia because of unspecified"problems withthe union."As with theremarks of Supervisor Mosher,discussed above,I find that Phaneufs statement that theCompany hadmoved its plant to its present location be-cause of what it considered"problems"with a union,coupled with the picture of an abandoned constructionsite,were designed to and had the effect of intimidatingemployees"by suggesting,in the absence of any objec-tive criteria,that unionization can lead to plant shut-down,"aand that they violated Section 8(a)(1) of theAct.Employee Jimmy Scruggs testified that he had a con-versation about the photograph with Supervisor TomFullerwhile working in the extrusion department. Heasked Fuller what the photograph was and Fuller re-sponded that"itwas a picture of a construction sitewhere they were going to build a plant in Connecticut,but they had some trouble with the union so they moveditdown here."Fuller testified that he had conversationswith several employees about the photograph,includingone with Scruggs.He said he had described it as a pic-ture of the footings of the plant that was to be built inMeridan,Connecticut,butwas built in Chatham.Scruggs asked how the plant got to Chatham and Fullertold him there had been a lengthy strike at the plant inWallingford,Connecticut,and because of the availabilityof labor in the Chatham area,the plant was built there.Fuller impressed me as having a better recollection ofwhat was actually said during his conversation withScruggs than did Scruggs who admitted he could not re-member Fuller's "exact words."I find that the conversa-tion occurred as Fuller described it. Fuller was obvious-ly familiar with the facts surrounding the relocation ofthe plant to Chatham and gave Scruggs a clear and com-plete explanation of what the photograph depicted andthe circumstances of the relocation to Chatham.Unlikethe remarks of Supervisors Mosher and Phaneuf, dis-cussed above, there was no suggestion in Fuller's answerthat unspecified union activity or problems had causedthe Company to move the plant it had started to build inConnecticut.Ifind that Fuller's remarks to Scruggs,even when coupled with the photograph,were not suchas to reasonably be construed as a threat of plant closuresimply because the employees engaged in prounion activ-ity and didnot violatethe Act.The Respondent contends that even if the remarks ofany of its supervisors should be found to constitutethreats,no violations should be found because any un-9Midland-RossCorp,239 NLRB323, 332(1978),Russell Stover Can-dies,221 NLRB 441 (1975) 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDlawful impression was dispelled by Company PresidentWilliam Lynch in a final preelection speech delivered toall unit employees in which he discussed the photograph.In his speech, Lynch referred to the fact that, in 1973,the Company was unable to reach agreement with theunion representing its employees in a Connecticut facilityand a long strike took place. He stated that, at the time,the Company was being underpriced and outproducedby its competition, resulting in a serious loss of business.Its reaction was to cancel construction of a new plant inMeridan, Connecticut, and to build it in Chatham. Hewent on to say:Tom [Currie] tells me many people have askedabout the picture of an empty foundation on theplantwall.That was to be a new plant. It wasnever built. A union which acted irresponsibly con-vinced Times that it could not be competitive withanother plant in Connecticut. Times did what it hadto, to stay competitive back in 1973. It could do itagain if it faced the same kind of problem.Currie testified that prior to the November electiontherewere many rumors going around the plant, onebeing that "somebody said the plant was going to close."In spite of this, when Currie was asked about the photo-graph of the abandoned construction site by JimmyScruggs, he declined to give Scruggs any explanationsaying, "I will tell you in due time." "Due time" was theday before the election when Lynch addressed the em-ployees and made the statement about the photographquoted above. Given the atmosphere at the plant con-cerning possible plant closure, as described by Currie, Ifmd that Lynch's remarks would have done little todispel the fears that had been engendered among the em-ployees, no doubt in part, by the photograph, Currie'scoyness about it, and the comments of Supervisors Kelly,Mosher, and Phaneuf. Although Lynch's speech may nothave violated the Act, it did not clearly counteract theimpression given by those supervisors' remarks or dealwith the rumors of plant closure Currie admitted wereknown to be going around the plant.' 0 I fmd thatLynch's speech was insufficient to dispel theimpressionof possible plant closure created by the posting of thephotograph and the remarks of Supervisors Kelly,Mosher, and Phaneuf.3.Creating the impression of surveillanceMichaelWalker testified that during a meeting in theplant conference room prior to the November election,PlantManager Currie told a small group of employees,which included the four employeeorganizers,that heknew the employees who were working with the Unionto organize the plant. The General Counsel contends'° Currie testified that in the face of the rumor heforcefullytold em-ployeesat a preelection meeting that"this plant is not going to close. Weare going to be open,Union or not,we are going to[do] business asusualWe will be open whether they come in or they don't " However,these remarks, if made at all, were limited to a single meeting attended by10 to16 employeesLynch's speech gave no such assurances that theplant would be open no matter how the employees voted in the follow-ing day's electionthat the statement created the impression of surveillanceof protected activity in violation of the Act. Currie ad-mitted making the statement that he knew who the em-ployee organizers were, but explained that the subjectcame up in the context of a discussion of rumors circu-latingat the plant, one of which was that Currie hadbeen seen outside of a building while a union meetingwas being held there. Currie told the employees that thiswas not true and said, in effect, that he had no need toengage in surveillancebecause Chathamwas a smalltown, and that he did not "have to ask or spy or do any-thing"to find out what was going on.During this dis-cussion, one of the employee organizers asked Currie ifthe organizers would be discriminated against if theUnion did not win the election. Currie stated emphatical-ly that they would not be. Walker's testimony confirmedthis.While an employer's naming or claiming knowledge ofthe identity of union activities or supporters can, in ap-propriate circumstances, violate the Act by creating anunlawful impressionof surveillance, t t I find that Currie'sremarks about knowing who the union organizers weredid not violate Section 8(a)(1). The evidence shows thatover the course of several days, the employeeorganizersregularly solicited employees to sign union authorizationcards in the parking lot of a gas station near the plantaround the times of shift changes. They were exposed topublic viewwhile engagedin this solicitation and theymade noeffortto conceal what they were doing whichsometimes involved flagging down employees in cars andwaving them into the parking lot. Rather than serving tocreate theimpressionof surveillance, Currie's statementwas meant to dispel a rumor that he had been surrepti-tiously observing a union meeting. Under these circum-stances, his pointing out that he had no need for suchclandestine activity because he and others knew whowas working on behalf of the Union could not reason-ably have been perceived as an attempt at coercion.More important, he clearly and emphatically told theemployees that there would be no discrimination againstthe employee organizers regardless of the outcome of theelection.Where, as here, there is no reasonable basis forbelieving a supervisor's remarks were improperly moti-vated and the remarks are not sufficient to alarm em-ployees, to coerce them, or to make them feel theirunion activity would be cause for discrimination againstthem, there is no interference with their Section 7rights.12Therefore, I shall recommend that this allega-tion be dismissed.4. InterrogationEmployee Betty Jean Smith testified that during theelection campaignshe had severalconversations aboutthe Union with each of three supervisors, Bill Phaneuf,Junior Hedrick, and Stanley Bowen. She described theconversationswith each supervisor in almost identicalterms,with the supervisor talking about the Union and" See General Electric Co.,255 NLRB 673 (1981);Hamilton AvnetElectronics,240 NLRB 781 (1979)12AtlasMetal Parts Co.,252 NLRB 205, 210 (1980);DeringerMfg. Co.,201 NLRB 622,627 (1973) TIMES WIRE& CABLE CO.asking her"how I was going to vote, and things likethat." She could not recall the dates and gave no detailsof any of the conversations. As indicated above, I foundSmith to be an honest but unreliable witness with a tend-ency to generalize and give her impression of conversa-tions rather than what was actuallysaid.Phaneuf andBowen candidly admitted discussing the Union withSmith during the campaign, but both credibly deniedhaving asked her how she was going to vote. I find thatthe evidence fails to establish any unlawful interrogationson the part of Phaneuf or Bowen. Hedrick testified thathe did speak with Smith about the upcoming election,but that he did not ask her how shewas goingto vote.On cross-examination,he stated that in discussing theUnion with employees the approach he used varied de-pending on what he thought an employee's sympathieswere. In order to ascertain this, he had asked employeeshow they felt about the election campaign, but he deniedever asking how they were going to vote. I fmd that theevidence is insufficient to establish any specific instanceinwhich Hedrick coercively interrogated Smith or anyother employee in violation of Section 8(a)(1) of the Actand shall recommend that all the allegations concerningunlawful interrogations of employees be dismissed.5.Allegations concerning annual wage increaseThe Respondent began operations in its Chatham plantinNovember 1973. It granted a general wage increase toits employees for the first time on January 6, 1975, in theamount of 9 percent.It next granted a general wage in-crease onAugust 2, 1976,in the amountof 9 percent. Itgranted a wage increase of 8.5 percent on November 28,1977, a similarincreaseon November 27, 1978, and anincreaseof 9 percent on November 26, 1979. The con-solidated complaint alleges that the Respondent violatedthe Act prior to the firstelection when Plant ManagerCurrie told employees that their regularly scheduledwage increase would be withheld due to the pendency ofthe representation petition and by offering to implementthe pay increase if the employees would vote against theUnion.Richard Richardson testified that during a meeting in-volving a small group of employees from the braidingdepartment and Currie, one of the employees brought upthe subject of raises and Currie said that the Respondentcould not give a general increase at the time because theelection was comingup and "they had to wait until thatbusinessgot out of the way." Michael Walker testifiedthat he had attended a meeting with Currie and a groupof about 45 employees a short time before the electionand an employee asked if the Union was voted outwould they get theirannual raise.Currie answered thathe could not say one way or the other, all he could saywas look to past years.Currie testified that prior to the November election, hewas asked "a couple of questions" by employees aboutwhether they would get a wage increase. He said he re-sponded by saying that he could not answer the questionbut that if the Union won the election the Companywould negotiate in good faith.He also told the employ-ees "to look at our past record and judge for yourself."27There is no evidence that Currie ever brought up thesubject ofa wage increasebefore the Novemberelection.I do not find that his response in the meeting describedby Walker when he was questioned about it by an em-ployee was such as to assert or imply that a wage in-crease would be granted if the employees voted againstthe Union. It strikes me as an attempt to give an even-handed and realistic statement of what could be expectedin the event one side or the other won the election. Ialso find no violation with respect to Currie'sallegedstatement that a wage increase would not be granteduntil the election was "out of the way." Although Ifound Richardson to be a generally trustworthy witness,his recollection of this incident appeared to be less thanvivid. I find it unlikely that Currie would have madesuch a statement before the first election, which wasscheduled to be held nearly 3 weeks before the end ofNovember, when wage increases were usually given.Even if it were, under the circumstances, it would nothave been unlawful because it does not indicate that theincrease would be delayed or imply that a delay wouldresult because of the employees' union activity. There isno evidence that before the November election Currieoffered to implement a pay raise in return for employees'voting against the Union. I shall recommend that theseallegations be dismissed.It is also alleged that the Respondent violated Section8(a)(3) and (1) of the Act by failing to implement a regu-larly scheduled wage increase for its employees becauseof their union activity and by informing them that thewage increase was being withheld "due to the pendencyof the representation proceeding and due to the Union"and also by increasing employees' insurance benefits inApril 1981. The Respondent contends that it had nopolicy of granting its employees a regular annual wageor benefit adjustment and that no wage or benefit in-crease was finalized or announced until after the secondelection.The testimony of Tom Currie established that, in 1977,theRespondent determined and announced to its em-ployees that it would conduct an annual review of em-ployee wages and benefits. In 1977, and each succeedingyear, the Respondent has conducted surveys of thewages and benefits in its area in July or August. On thebasis of these surveys, Currie has formulated his recom-mendations for adjustments to wages and benefits andpresented them to his superiorsat the Company's quar-terly meeting, held each year in October, at Wallingford,Connecticut. The final decision on his recommendationseach year was made by the company president and theadjustments's were implemented during the last week ofNovember. This process resulted in wage increases beingannounced and implemented during the last week of No-vember in1977, 1978, and 1979.In early August 1980, as in the 3 preceding years,Currie directedhismanagerof administration,TonyGardiner, to conduct a wage and benefit survey. He didthis in a memo in which he indicated the proposals he13Curve's recommendations were often modified during the processof obtaining the corporate president's approval,sometimes being reducedand, on occasion,increased 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDalready had in mind and asked for cost information oncertainmedical benefits adjustments.Gardiner did thesurvey and supplied the requested cost information.Currie discussed recommended adjustments with a com-pany vice president on October 2 and his formal recom-mendation for wage and benefits adjustments was pre-pared and presented to the company president at thequarterly meeting during the third week of October. Ac-cording to Currie, there were several mistakes in his costprojections and the president asked Currie and the Com-pany's industrial relations manager to go back and checkthe cost of several items.Because of this,the presidentcould not be given the total cost of the recommendedadjustments in wagesand benefits before the end of thequarterlymeeting.Consequently, he did not make anyfinaldecision on these adjustments at the meeting be-cause he wanted to know the impact on the Company ofthe entire benefits package before making his decision.No such decision was made before the November elec-tion.Currie testified that after the Respondent lost the No-vember election,a meetingwas held in Atlanta, Georgia,to discuss what action the Respondent would take. Themeeting was attended by Currie, other company officials,and the Respondent's attorneys, and it was determinedthat the Respondent would file objections to the electionwith the Board. During the course of that meeting, thesubject of the wage and benefits adjustments was dis-cussed. Currie asked the attorneys what they should doabout the adjustments and "whether we should give it ornot."He was advised by the attorneys that "probablyeitherway we went was a problem, but the most con-servative and safe way to go was not to give the raise aslong as the election proceedings were taking place." Onthe basis of this advice, the Respondent did nothingmore about finalizing the wage and benefits adjustmentsat that time and no wage increase or change in benefitswas announced or implemented during the last week ofNovember.Becausehe knew that he was going to bequestioned about it by the employees, Currie asked theattorneys to prepare a statement he could use to answerquestions about the wage and benefits adjustments andthey did so. Thereafter, Currie held a series ofmeetingswith all employees on November 25 and December 1, atwhich he informed them that the Company had filed ob-jections to the election and explained what the objectionswere.In each meeting,questions were asked about thewage increase and, in answer,Currie readthe statementprepared by his attorneys, as follows:We believe that the union engaged in certain im-proper conduct before the election which improper-ly effected [sic] the outcome.Based uponthis belief,our Company filed objections to the election withtheNationalLabor Relations Board. The LaborBoard is now investigating their objections.Since the election proceedings are not over, wehave been advised by the Company's attorneys thatitwould be improper for our Company to make anychanges in wages or benefits or other employmentconditions.As noted above, in January 1981, the Unionagreed tosustain two of the Respondent's objections and the con-duct of a new election, which was scheduled for March19, 1981. Thepreliminary result of that election was 77votes for the Union and 75 against with 5 ballots chal-lenged, 2 each by the Union and the Respondent and 1by the Board agent conducting the election.The Unionalso filed objections to the election.The challenges werenot resolved until June 17, 1981,when the Acting Re-gional Director issued his report.In April 1981 the Re-spondent announced to its employees and implemented a13-percent wage increase and improvements in the em-ployees' health and life insurance benefits and in short-term disability coverage.Thesewage and benefit in-creaseswere essentially the same as those proposed byCurrie prior to the firstelection.Currietestified that inearlyApril 1981 he informed the employees that theUnion had filed objections to the election and "it lookedlike it was going to go on forever," that he was going to"let the lawyers battle it out,"and that "we were goingtomove ahead with the wage increase and benefitchanges."The Board has often stated that an employer's legaldutywith regard to increases in wages and benefitswhile election proceedings are pending is to proceed as itwould have done had the union not been on the scene.14It is also clear that the rule is easier to state than it is toapply15 and that "each case turns on its own particularfacts and circumstances."16The record shows that the Respondent had announcedand, for at least 3 years prior to 1980, followed a policywhereby employees' wages and benefits were reviewedon an annual basis,a process which began in late summerwith a survey of wages and benefits in its area and cul-minated with the announcement and implementation ofwage and benefits adjustments during the last week ofNovember. To hold, as the Respondent contends, that itdid not have an established policy ofgranting a wage in-crease and benefits adjustments in November and thatbecause it had not made a final decision on the amountof the wage increase and the changes in benefits it wouldgrant and no announcement of any adjustments had beenmade to its employees before the Union came on thescene,any finding of a violation of the Act on its part isprecluded, would require the very kind of "mechanisticand unrealistic application of the Act" the Board haspreviously rejected.'' The testimony of the Respondent'sown witnesses, Plant Manager Currie and SupervisorPhaneuf, makes it clear that the Respondent had an es-tablished policy of giving a wage increase during the lastweek of November and that its employees expected thatthe policy would be followed in November1980.1814 E.g,Cutter Laboratories,221 NLRB 161 (1975);Gates Rubber Co.,182NLRB 95 (1970),McCormick Longmeadow Stone Co.,158NLRB1237 (1966)18 CompareRussell Stover Candies,221 NLRB 441 (1975),withSingerCo., 199 NLRB 1195 (1972).18Pacific Southwest Airlines,201 NLRB 647 (1973).17Cutter Laboratories,supra at 16818At the meeting in November with the company attorneys, Currieasked them"whether we would give it [the wage increase] or not" andContinued TIMES WIRE & CABLE CO.When Currie left the Company's quarterlymeeting inOctober, the only thing preventing a final decision onthe proposed benefits package by the company presidentwas that he wanted additional cost information. There isno reason to believe that the necessary information couldnot have been readily obtained or that the wage increaseand benefitsadjustmentscould not have been finalizedand approved in time for implementation during the lastweek of November. I find that the Respondent failed toannounce and implement an expected wage increase andbenefits adjustments for its employees in November 1980solely because of the representation proceeding.19This alone does not necessarily require a finding thattheRespondent violated the Act. The legality of with-holding a wage increaseturns on whether the employerismanipulating benefits in order to influence its employ-ees'votes in the election.20 There have been cases inwhich withholdinga wage increasewas not found to bea violation because the employer did not seek to capital-ize on the absence of a wage increase, to connect thedelay with the employees' union activity, or to interferewith the employees' exercise of free choice in the elec-tion. 21In the present case, the Respondent did not formallyannounce to its employees that the expected wage in-creasewould not be forthcoming notwithstanding thefact that the matter was of such concern to Currie thathe had the Respondent's attorneys draft the language hewould use in answering expected questions about it.22Instead,itheld a series of meetings to inform the em-ployees of its objections to the November election basedon its allegations of union misconduct.When, in eachmeeting,questions were raised about the wage increase,as Currie knew they would be, he read his prepared an-swers which referred to the Respondent's election objec-tions and the fact the Board would be investigating themand said that because the election proceedings were notover, the Company's attorneys had advised him that itwould be improper to make any changes in wages orbenefits.Currie did not tell the employees that thisaction was not a result of their vote in the election orhe told them "there was no question that I wasgoing tobe asked [aboutitby the employees] " Even the writtenstatement preparedby the attor-neys for Currie to read in answer to the employees'questionsis titled."RE NOVEMBER WAGE INCREASE" Phaneuf testified about sev-eral of theemployeesunder his supervision asking him"why they werenot getting their raise" and about their being upset about not receiving it19Althoughthe amountof the wage increase orthe changes in bene-fits might havebeen adjustedon the basisof the corrected cost informa-tion,under the circumstances,itcannotbe doubtedthat an increase inwages andbenefits would have been approved in 1980 Since it started itspractice of conducting annual wagesurveys, the Respondent had neverfailed togrant a wage increase duringthe last week of November. Theevidence is sufficient to establish"that the practiceof granting wage in-creases following periodic surveys was an establishedcondition of em-ployment."EasternMaineMedical Center vNLRB,658 F 2d 1, 8 (1stOr. 1981).Economic considerationsplayed nopart in the Respondent'sfailure to implement the wage increase20NLRB Y Otis Hospital,545 F.2d 252 (1st Cir. 1976)21 See,e g.,HeckethornMfg.Co., 208 NLRB 302 (1974);Uarco Inc,169 NLRB 1153 (1968).22 I infer that the Respondent adopted thisapproach to coincide withits position that it did not have an establishedpolicyof granting a wageincrease atthe end of November. Obviously, to announcethere would beno increaseor that it would be delayed would be toadmit that there wassuch a policy29that itwas beingdone solely to avoid the appearance ofseeking to influence a subsequent election. He gave noreason other than his having been advised by the Com-pany's attorneys how to proceed. He gave noassurancesthat the wage increase would be implemented after theelection proceedings were concluded, saying only that, ifthe Union won, the question of a wage increase "will bea subject for negotiation" and that, if the Union lost, "wewill then be free to move ahead, based on our own judg-ment, given the economic conditions at the time."Ifind that the Respondent's failure to grant the ex-pected wageincreasewithin a matter of 3 weeks afterthe employees had voted in favor of the Union, in theculmination of vigorously contested election campaign, issufficient to support the inference that protected conductwas a motivating factor in the Employer's decision andthat the General Counsel has established a prima faciecase of discrimination under the Board's decision inWright Line.23I also find that the evidence as a wholedoes not establish that the Respondent would have takenthe same action even in the absence of the protectedconduct. On the contrary, it convinces me that denyingthe wage increase was an integral part of the Respond-ent's effort to undermine support for the Union amongits employees, the success of which was evident in theresults of the second election.Richard Richardson testified that sometime in Decem-ber 1980 Supervisor Bill Phaneuf helda meetingwith thethird-shift employees of the braiding department to intro-duce Pete Yeatts, a newly appointed supervisor, and todiscuss things going on in the department. During thecourse of the discussion, one of the employees askedPhaneuf, since the election was over, "why couldn't weget our raise?" Phaneuf responded that "they couldn'tgive a raise because charges have been filed" and theyhad to wait until they got "all the Union business clearedup and out of the way." According to Richardson, Phan-euf also told them "from the time that we usually gotour raises that he estimated that we had lost the averageof $20 a week."Phaneuf testified that he recalled the meeting at whichhe had introduced Yeatts, but that he did not recall beingasked why the employees had not received a raise at thatmeeting.However, he had been asked numerous timesby employees why they were not getting their raisesafter the election and his response was: "we were notgiving a raisenow on the advice of counsel, that theythought we should not give them a raise while the elec-tion was pending." He said he never raised the subject ofthe raise with employees, but only responded to theirquestions.On the subject of "losing $20 a week," Phan-euf testified that when anyone asked him "about howmuch they werelosing,I told them. I said Harry has fig-ured out that you are going to lose about $20 a week."The "Harry" he was referring to was Harry Gillispie, anemployee in the extrusion department. On cross-examina-tion, Phaneuf stated that he takes pride in his awarenessand understanding of his employees' concerns and thathe knew that the employees were concerned and upset23 251 NLRB 1083 (1980) 30DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout their failure to get their wage increase after thefirst election.The subject of the wage increase also came up duringa meetingCurrie had with 40 to 50 employees in January1982 in which a layoff caused by production schedulingwas announced. An employee asked Currie if "this [thelayoff]means we won't get our raise?" Currie testifiedthat he responded:We are not crying poor mouth. We are not sayingthat we can't afford to give the raise. The layoff hasnothing to do with whether you get a raise or not.The only thing that we have been told by attorneysis that as long as the election proceedingsare goingon, that based on attorney's advice, we would donothing to change the general wage increase [sic].A similar question was asked and Currie gave a similarresponsein a later smallermeeting held to explain thelayoff to other employees.This evidence further convinces me that the Respond-ent'saction in withholding the expected increase inwages and benefits was intended to undermine the em-ployees' support for the Union and that, through thestatementsof Currie and Phaneuf, the Respondent soughtto capitalize on such action to influence the employees'choice in the election.An employer violates Section 8(a)(3) of the Act whenitabandons an established wage increase policy during arepresentation proceedingunless itpostpones the in-creases only for the duration of the proceeding and in-forms the employees at the time of the postponementthat the sole reason for its action is to avoid the appear-ance that it seeks to influence the election.24 Here, theRespondent did not merely postpone an expected in-crease, it completely abandoned its practice of announc-ing and implementing an increase during the last week ofNovember, 3 weeks after the employees had voted infavor of the Union. The election was the only factor inNovember 1980 which was different than in November1977, 1978, and 1979 when increases were given. Themessage was clear: the employees' union support costthem a wage increase. It is no surprise that the Respond-ent made no formal announcement of a change in policyto its employees inasmuch as its position was that nosuch policy existed.Obviously, under these circum-stances itgave no assurances that the wageincreasewould be given once the election proceedings concluded.On the contrary, it told the employees that, if the Unionultimately won, a wage increase would be a subject fornegotiationand, if the Union lost, the Company wouldexercise its judgment based on the economic conditionsat that time. Nor did the Respondent tell its employeesthat the fact that the wage increase had not been imple-mented had nothing to do with the way they had voteda few weeks earlier or that it was done solely to avoidthe appearance that it was seeking to influence a second24 Smith& Smith Aircraft Co,264 NLRB1045 (1982),Progressive su-permarkets,259 NLRB 512 (1981)election,25 an election which, at that point, had not beenannounced or scheduled.The Respondent also sought to place the onus for thefailure to grant the expectedwage increaseon the Union.Currie scheduled and held a series of meetings with allemployees about the same time the wage increase wasusually announced. The ostensible purpose of the meet-ingswas to inform the employees that the Respondenthad filed objections to the election on the grounds ofunion misconduct. Currie made no mention of the wageincrease even though he knew it was a matter of greatconcern to the employees; instead, he left it to the em-ployees to ask about it. His answer, in effect, was therewill be no increase because the election proceedings arenot over and it was so because the Union has acted im-properly. The theme that the Union, alone, is the reasonthere has been no wage increase was repeated in Currie'sJanuary meetings with employees which were held todiscuss layoffs. There, he told themitwas notthat theCompany could not afford to increase wages and bene-fits, itwas not going to do so because its attorneys saidnot to do so. Once again he said nothing about not want-ing to interfere with employees' free choice, but onlythat because of the election proceedings there could beno increases. Phaneuf's approach was less subtle. He toldthe employees the amount of money they were losingeach week because the representation proceeding wasgoing on. The fact that he let the employees raise thesubject and attributed the computations to another em-ployee did nothing to lessen the impact ofhismessage.I find that the Respondent's actions in withholding thewage increase and then seeking to place the onus there-for on the Union wereattempts to influenceits employ-ees' votes in the second election. These actions demon-strate the true nature of its motivation much more vivid-ly than its protestations that it acted in a good-faith at-tempt to comply with the law and withno intent to dis-criminate against its employees or to influence theirvotes. I consider it significant that Currie, the only com-pany official with direct knowledge of the Respondent'sactual motivation to testify, did little to support its posi-tion.He was asked on cross-examination if the Respond-ent's officials had discussed how giving or withholdingthewage increase would affect the outcome of thesecond election. I found his answers to be equivocal andless than credible. He would not admit having any dis-cussions, but he would not deny them either.2625 I find this omissionto be particularlysignificant under the circum-stances presented in this case. Had it done so, its argument that it wasacting in goodfaithwould have moremeaning.In its brief,the Respond-ent faults the Union for not takingadvantageof the "opportunity to re-nounce any intention to chargethe Companywith an unfair labor prac-ticewereit to grant any improvements." If theRespondent had informeditsemployees that"improvements" were being withheldsolelyto avoidan unfairlabor practicecharge, the Unionclearly would have had suchan "opportunity" and the resulting economic losses to the employees andthe effect on the second election might have been minimised.E' By Mr. Glynn.Q. Nowisn't it true that when you talkedtoyourattorneys in At-lanta on November 19th you discussed whether granting or with-holding a wage increasewould help you or hurt youin winning theelectionContinued TIMES WIRE & CABLE CO.The Respondent also contends that if any employeesmight have mistakenly believed the November wage in-crease was canceled in order to influence their votes, thisimpression was corrected in a series of meetings Currieheld with all employees in groups of three or four priorto the second election. In these meetings, Currie says heexplainedwhy the Company's attorneys and presidentfelt they could not give a wage increase "based on theupcoming election." Currie read from various case deci-sions, placing particular reliance on the Eighth CircuitCourt of Appeals decision inNLRB v. Planters Pea-nuts,27which he told the employees was a case "exactlylike this." I do not agree that Currie's statements duringthesemeetingserasedthe prejudicial effect of the Re-spondent's unlawful failure to implement the wage in-crease some 2 to 3 months before the meetings wereheld.Nor do I agree thatPlanters Peanutswas "exactlylike" the situation in the present case or that it should becontrolling here.28Although there are similarities be-tween the cases, there are also significant differences.The principal differences are (1) the decision to not granta wage increase inPlanters Peanutsdid not come withina few weeks after a first election in which the union hadbeen chosen by the employees; (2) when Planters an-nounced its decision, it indicated that the increase wasbeing deferred "until the election is over" because itfeared that the union, which had already filed two unfairlabor practice charges against it, would file another one;and (3) the administrative law judge who heard the casespecifically found that the deferral of the wage increasewas not coercive and that the employer did not try toundermine the union or attempt to influence its employ-ees' votes.Had the Respondent passed around copies of thePlanters Peanutscase and explained to its employees thatitwas withholding the expected wage increase not be-cause of their vote in the first election but because it didA I can't recallthose exactwords, but I am sure we discussedeverything to dowith giving or not giving a wage increase.Q So you aresureyou did discuss whetheror notitwould helpyou or hurtyou in winningthe election; didn't you?A I didn't say that.I said I am not sure we discussed it in thatway We discussedeverything I know aboutthe legalities of givingor notgiving a wage increaseI really don't think any amounts evercame up in that meetingQ Well, I am nottalking aboutthe amount though,but isn't fit]true that because youwereconcernedabout whether or not youwon the election you discussedhow not givingthe wage increasewould affect the outcomeof theelection?A I don't recall discussinghow it would affect the outcome of theelection.What I recall is the legalities ifwe would give it or notgive it becauseNovemberwas the normal time, and that questiondid come up87 574 F2d 400(8th Cir 1978).88 I am boundby the Board's rulinginPlanters Peanuts,230 NLRB1205 (1977), in which itfound that the facts indicatedthat the employerhad placedthe onus for the withholdingof anexpectedwage increase onthe union and had engagedin a "carefullydramatized and well-timed sce-nano" to undermine and discourageemployee support for theunion. Id.at 1206.Insofar as there are factual similarities,Iwould, likewise, find aviolation in the present case based on the Board'sdecisioninPlantersPeanutsHowever,as discussed herein,I find that there are significantdifferences in the facts of the present case fromthosein PlantersPeanuts,which wereinterpretedby theadministrative law judge to conclude thatthere was no violationof the Act. Itisnoted thatthe Eighth Circuitdenied enforcementof theBoard'sOrderin reliance on that interpreta-tion,which it accorded "great weight" 574 F 2d at 401.31not want to violate or be charged with violating the Act,during its meetings with employees during the last weekof November 1980 (instead of acting like there was nowage increaseto defer) the coercive effect ofits actionmight well have been countered. To come around forthe first time 2 to 3 months later, just before the secondelection, and tell the employees that it deferred the wageincrease for the same reasons as inPlanters Peanutsand,further, imply that its action had court sanction wasmeaningless and could not serve to relieve the influenceof its unlawful action on the employees.Finally, the fact that the Respondent took the action itdid pursuant to advice from its attorneys does not relieveitof liabilitywhere that action is a violation of theAct.29In summary, I find that the Respondent abandoned itsestablished policy of grantinga wage increaseduring thelastweek of November 1980 because of the representa-tion proceeding and because the Union won the firstelection. In abandoning this policy, it gave noassurancesthat it was not being done in reprisal for the employees'prounion vote in the election held just a few weeksbefore or that a wage increase would be forthcomingwhen the election proceeding concluded. It offered noreason for its failure to grant the expectedwage increaseother than to say that its attorneys had informed it that itwould be improper to do so. At the time it made knownto its employees that there would be no wage increaseand, again prior to the second election, the Respondentsought to place the onus for the loss of the increase onthe Union, through the remarks of its supervisors, Currieand Phanuef. Under all thecircumstances,I find that theRespondent's failure to grant the wage increase in No-vember 1980 was discriminatory and was used by theRespondent in an effort to influence the votes of its em-ployees in violation of Section 8(a)(3) of the Act. The re-marks of Currie and Phanuef, attributing the loss of thewage increase to the Union, also violated Section 8(a)(1)of the Act. 3 oIfind that the General Counsel has failed to establishby a preponderance of the evidence that in January 1981Tom Currie offered to implement a pay raise in returnfor employees' voting against the Union in the secondelection.As in the case of similar statements made byCurrie before the first election concerning how the Com-pany would act if the Union lost, I do not believe theyconstituted attempts to influence employees' votes andwill recommend that this allegation be dismissed.I find that the Respondent's implementation of an im-provement in employees' insurance benefits at the sametime it granted a wage increase in April 1981 was not aviolation of the Act. The changes in the insurance bene-fitswere those that the Respondent had been consideringand would have granted in November 1980 had it notwithheld the wage increase and benefits adjustments atthat time for the reasons discussed above.29 See GC.MurphyCo , 223 NLRB 604 (1976), enfd. 550 F 2d 1004(4th Cir. 1977),Great Atlantic & Pacific Tea Co,166 NLRB 27 (1967).30 CentreEngineering,253 NLRB 419 (1980) 32DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE APPLICABILITY OF A BARGAINING ORDERThe consolidated complaint alleges that the unfairlabor practices committed by the Respondent are so seri-ous andsubstantial in character and effect to warrant theentry of a remedial order requiring it to recognize andbargain with the Union as the exclusive collective-bar-gaining representative of its employees. The Union didnot make a demand on the Respondent for bargaining inthis case and no violation of Section 8(a)(5) was alleged.Such a demand is not a prerequisite for a bargainingorder in an appropriate case.31 InNLRB v. Gissel Pack-ingCo.,395U.S. 575 (1969), the Supreme Court ap-proved the use of the bargaining order remedy not onlyin exceptional cases marked by outrageous and pervasiveunfair labor practices, but alsoin less extraordinary cases marked by less pervasivepractices which nonetheless still have the tendencyto undermine majority strength and impede theelection processes. The Board's authority to issuesuch an order on a lesser showing of employer mis-conduct is appropriate,we should reemphasize,where there is also a showing that at one point theunion had a majority; in such a case, of course, ef-fectuating ascertainable employee free choice be-comes as important a goal as deterring employermisbehavior. In fashioning a remedy in the exerciseof its discretion, then, the Board can properly takeinto consideration the extensiveness of an employ-er'sunfair labor practices in terms of their pasteffect on election conditions and the likelihood oftheir recurrence in the future. If the Board findsthat the possibility of erasing the effect of past prac-tices and of ensuring a fair election (or a fair rerun)by the use of traditional remedies, though present, isslight and that employer sentiment once expressedthrough cards would, on balance, be better protect-ed by a bargaining order, then such an order shouldissue.3 2A. Challenged Union Authorization CardsThe General Counsel contends that a majority of theemployees in the bargaining unit had signed valid unionauthorization cards as of September 5, 1980.The Re-spondent denies that the valid authorization cards in evi-dence establishthat the Union had a majority and con-tends that,even if some of its actions were found to beunlawful,they do not warrant entry of abargainingorder.The Respondent apparently contends that none of theauthorization cards should be considered a valid indica-tion of employee support for the Union because the em-ployeeorganizers engaged"in a generalpattern of mis-representation as to the purpose of the authorizationcards" which misled all the employees who signed cards.The evidence in the record does not substantiate this33si SeeProductionPlating Co, 233 NLRB 116 (1977);PeakerRun CoalCo., 228 NLRB 93 (1977).32 395 U.S. at 614-615.as Based on thetestimony of Richard Adkins, one of the four employ-ees who initially contacted the Union and solicited most of the cards, theor provide any basis for a blanket rejection of all the au-thorization cards which were single-purpose cards, stat-ing clearly and unambiguously that the signer designatedand authorized the Union as his or her collective-bar-gainingrepresentative. Such cards will be found to bevalid andthe signers"bound by the clearlanguage ofwhat theysign unless that language isdeliberately andclearly canceled by a union adherent with words calcu-lated to direct the signer to disregard and forget the lan-guage above his signature."34The circumstances sur-rounding each challenged card must be carefully exam-ined to ensure employee free choice.35The Respondent contends that many of the employeeswho signed authorization cards were led by the misrep-resentations of the card solicitors to believe that signinga card did not obligate them in any way and that theonly purpose the cards would be used for was to bringabout an election. The Board has made it clear that thefact that a card solicitor discussed or stressed an electionpurpose ofan unambiguiouscard does notnecessarily in-validate it,since such a concurrent purpose is consistentwith the authorization purpose expressed in the card.36Respondent claims that the solicitors, themselves,were misled about thepurpose of the cardsby Umon Official Ray Michael,who misrepresentedthe purposeof the cardsat the meetingon August 25, at whichthe cardswere distributed,and they,in turn,misrepresentedthe purpose of thecardsto everyone they solicited. Adkins,who was still in the Respond-ent's employ when called by it as a witness,was the employee who firststarted talking about bringing a union into the plant He subsequentlyabandoned his supportfor the Unionafter the first election and statedthat the reasonhe didso wasthe hardshipcaused him and many of hisfriends bythe Respondent's failure toimplement the wage increase whichhe was expecting and neededHis hostility toward the Union, to whichhe attributedthe loss ofthe wage increase,and towardRay Michael,whom he accused of humiliating him in frontof hiswife and family, wasevident.I found his testimony unconvincing and not credible in almostevery respect.His testimony that at the meeting on August 25, Michaeltold them signing a union authorization card did not mean they wantedto be Union members and did not obligate themto the Unionin any way,strikesme as a fabricationThe uncontradictedtestimony of Michael,Jimmy Scruggs,and Byron Motley wasthatMichael emphasized theneed for a serious commitment to bringingthe Unioninto the plant astheir bargaining representativebefore he evenagreed to distribute au-thorization cards.Adkinsappears to have converted something Michaeldid not say (`But,like I say, he never did say it committed us to being aUnion member or anythingto that effect.") intoan affirmative statement("He told us thesecards didnot commit us tobeing Unionmembers.").Of the four employees who met with Michael,the most credible witnesswas ByronMotley, who testifiedthatMichael told them the purpose ofthe card"was just to show that you was wanting the Union to representyou in a bargainingforce." Although he testifiedthatMichael also talkedabout an election,there was no indication that he misrepresented the pur-pose of the cards or said anything thatservedto cancel the languageprinted on the cards. Michael testified that after he gave the four employ-ees authorization cards, "I said,well, you might as well start the ball roll-mg, if you boys are interested in having the Union sign your card now;read it and sign it.They all hada card.They readitand signed it andthey gaveit tome " I donot credit the testimonyof Adkins about themeeting with Michael andfind thatthe four solicitors were not misled asto the purpose of the cards and did not, as Respondent argues,convey"to each employee they approached that the sole purpose of the card wasto get an election."s'NLRB Y. Gavel PackingCo.,supra at 606.ss It was for this reason I rejected the Respondent's offer of proof asto "a general approach" Richard Adkinsallegedly used in soliciting au-thorization cards from "practically each and every"employee he contact-ed about signing a card. Adkinshad the opportunity to testifyabout whathe told each specific employee fromwhom he soliciteda card;his "gen-eral approach,"if any,was superfluous and meaningless.3s SeeAreaDisposal,200 NLRB 350, 355 (1972),Levi Strauss & Co.,172 NLRB 732, 733 (1968). TIMES WIRE& CABLE CO.Likewise,statementsto the effect that signing a carddoes not obligate the signer to become a member of aunionare not inconsistent with its expressed purpose,representation by a union, and do not invalidate thecard.97The Respondent contends that the cards ofJimmyScruggs,ByronMotley,MichaelWalker,andRichardAdkinsare invalid because Union Representative RayMichael misrepresented the purpose of the cardsas beingsolely to get an election. As discussed above, I find nocredible evidence to support this contention. On the con-trary,while Michael discussed the possibility of an elec-tionwith the four men, he stressed the need for their se-rious commitment to having the Union represent thembefore he even agreed to work with themin organizingthe Respondent's employees. Considering all the circum-stances surrounding their meetings with Michael, I findthat there was no misrepresentation as to the purpose ofthe cards. I fmd the testimony of Richard Adkins to theeffect that he was told and, therefore, thought the cardhe signedwas solely to bring about an election to be adeliberate falsificationwhich undermines the credibilityof much of his testimony. I find each of the four cards isvalid and should be counted.Byron Reynoldssigned a card while being visited at hishome by Jimmy Scruggs and Richard Adkins. Scruggstestified that he told Reynolds they were "trying to or-ganize a union," that they were "getting cards signed"and did he "want to get a union?" Reynolds said "yes"and read and signed the card. Nothing else was saidabout the cards. Adkins testified that it was he who toldReynolds they were trying to organize a union and "weneed these cards signed to bring it to an election." Reyn-olds was not called as a witness. Even if Adkins' testimo-ny is credited,38 his statement did not misrepresent thepurpose of the card or cancel the language thereonwhich Reynolds read. The card will be counted.Robert Hubbardwas visited at home by Scruggs andAdkins where he signed a card. Byron Reynolds, whowas acquainted with Hubbard, went along to show themwhere he lived. According to Adkins, he told Hubbardthey were trying to organizea union andhad to havecards signed. Hubbard asked him if Tom Currie wouldsee the card and Adkins said that he would not, that itwould go to the union representative and/or to theBoard. Adkins testified that he also told Hubbard that ifenough cards were signed "we would get an election atTimes Wire and Cable to see if everybody wanted aunion" and that "it did not obligate him in any way tobeinga unionmember."Hubbard did not testify. Noth-ing that Adkins said to Hubbard was untrue, misrepre-sented the purpose of the card, or served to clearly" SeeTipton ElectricCo., 242 NLRB 202, 218 (1979), enfd. 621 F.2d890 (8th Cir 1980), Ft.Smith Outerwear, Inc.,205 NLRB 592 (1973)seAlthough I found many instances in which I thought Adkins wasnot testifyingtruthfully,the same is true of Scruggs.Ihave no doubt butthat thesubject ofan election was discussed with many of the card sign-ers,whowere eitherunfamiliarwith theorganizing process or, in somecases, concerned that Plant Manager Currie might see their card.Scruggsincredibly maintained that thesubjectof an election was never discussedwith any employee from whom he solicited a card and that he was neveraskedby anyoneabout the purposeof thecardsI accept as true Adkins'version of the solicitationof Reynolds' card33cancel the wording on the card. The card will be count-ed.James D. Dosswas solicited by Adkins and Scruggswhen they met him on the street in Gretna, Virginia. Ac-cording to Adkins' testimony, he told Doss they weretrying to organize a union and were "getting these cardssignedto get an election at Times Wire and Cable for aunion."There was no misrepresentation of the purposeof the card and no basis for invalidating it. The card willbe counted.DwightWatsonandDanny Montgomerysigned cardssolicited by Adkins and Scruggs at the Red Fox Inn inChatham on August 26. When asked by Respondent'scounselwhat he said to them, Adkins testified thatMontgomery already knew they were soliciting cardsand approached him as soon as he entered and asked fora card which Adkins gave him. Watson was with Mont-gomery and also asked for a card. They asked if thismeant they were joining the Union and Adkins toldthem, "[Y]ou are not obligated to the Union in anyway," that the cards would be returned to Ray Michael,they would go on to the Board, and no one else wouldsee them. Watson and Montgomery signed the cards andhanded them to Adkins. Adkins' "no obligation" com-ment did not invalidate the card. However, Respondent'scounsel next asked Adkins if he had explained "the pur-pose of the cards" to the two men and he had a signifi-cantly different response. He repeated how Montgomeryalready knew about what they were doing and asked himfor a card and said both Montgomery and Watson "didnot bother to wait for me to read the card[s]," but signedtheir cards and returned them to him. He then went onto say that they asked where the cards were going, whatwould they be used for, and why they had to have thecards.To which Adkins claims to have responded: "Isaidthe only thing the card was for was to see if enoughpeople were interested at Times Wire and Cable to havea vote for an election at Times Wire. I said that is theonly thing, I said you would not be committed to aunion in any way." If his testimony were to be believed,Adkins has admitted to expressly misrepresenting thepurpose of the cards as being "only" to obtain an elec-tion.Basedon his demeanor while testifying, his overalllack of credibility, his obvious bias against the Union,and the inherent probabilities, I do not believe him. Ihave already indicated that I have discredited Adkins'statement that he, personally, was misled about the pur-pose of the cards by Ray Michael on August 25. I find itincredible, under the circumstances described by Adkins,when Montgomery came to him, asked for a card, andimmmediately turned around to the bar and signed itbefore Adkins could read it to him, that Adkins would,nonetheless, voluntarily cancel the language of the cardby telling him that it was "only" for an election. Onenormally thinks of a solicitor misrepresenting the pur-pose of a card, as a last resort, to mislead and coax a re-luctant employee into signing. Here, the two employeesneeded no coaxing and, in fact, had already asked forand signed the cards before Adkins could get out his al-leged disclaimer. Neither Montgomery nor Watson wascalled as a witness. In the absence of any corroborating 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDevidence, I cannot accept Adkins' testimony that he mis-represented the purpose of the cards to these two em-ployees and find that it is not a sufficient basis to con-clude that their signing of the cards was the product ofmisrepresentation. Further, even if Adkins did say whathe claims to have said, he did not do so until after Mont-gomery and Watson had already signed their cards. Con-sequently, the claimed misrepresentation did not influ-ence their decisions to sign them. I find that the cardsshould be counted.John Popesigned a card solicited by Adkins andScruggs at his home on August 25. According to the tes-timony of Adkins,Scruggs explainedto Pope that they"were trying to see if the people at Times Wire andCable wanted a union, we were trying to organize," andread the card aloud to him. Adkins told Pope that "itwould not obligate him in any way" and that, if enoughcards were signed, it would come to an election. I findno basis for invalidating Pope's card and will count it.Earl Kingwas also solicited by Adkins and Scruggs onAugust 25 at his home. Adkins testified that he explainedtoKing that they were trying to organize a union atTimes Wire, showed and read the authorization card tohim, told him they "had contacted URW and that waswho we were going to be represented by and that weneeded him to sign a card before we could get an elec-tion at Times Wire and Cable." King signed the card andreturned it to him. There was no misrepresentation of thepurpose of the card and it should be counted.39JessieCranesigned a card which both Jimmy Scruggsand Richard Adkins claimed to have solicited. I acceptAdkins' testimony that he solicited the card because hisinitials are first on the back of the card and appear tohave been written with the same pen that Crane used tofillout the card. Scruggs' initials are below those of bothAdkins and Byron Motley and were written with a dif-ferent pen. I find it likely that it was Adkins who re-ceived the card from Crane.40 Adkins testified thatCrane was "leery" about signing, saying he would signit,but did not want anyone to know he had signed.Adkins says he told Crane he would not be obligated inany way and that he needed the card to get an election,that "the more people who sign cards, the more apt weare to get an election.We hadtohave a certainamount." Such statements do not serve to invalidate thecard and it will be counted.41IrvinWoodsigned a card solicited by Jimmy Scruggsat the Texaco station near the plant on August 27. TheRespondent attacks the validity of this card on the basisof testimony by Richard Adkins that he was presentwhen Scruggs addressed a group of employees at theTexaco station, which includedWood; that he heard38 SeeDresser Industries,248 NLRB 33, 36 (1980).4°Adkins'testimony clearly authenticated the card and establishedthat Crane had signed it. Adkinstestified that thecard was solicited onAugust 26, but it bears the date August25Whateverdate it was signed,itbearsa Board Regional Office stampof September 5, the date bywhich the General Counsel contends that a majority of the unit employ-ees had signed authorization cards. The Board's stamp establishes that itwas signed prior to the date indicated by the stamp.Gordonsville Indus-tries,252 NLRB 563, 596-597 (1980); J. PStevens & Co.,179 NLRB 254(1969).41 SeeMedley Distilling C0,187 NLRB 84 (1970).Scruggs tell them that"we were getting cards signed toget a union at TimesWire and Cable"and "needed thecards in order . . . to get an election"; and that AdkinstoldWood the card would go to Ray Michael whowould turn it over to the Board "in order todeterminewhether we had enough cards to have an election." Nei-ther the comments of Scruggs nor those of Adkinswould invalidate the card. On cross-examination, on thefollowing day of thehearing,Adkins testified that hetoldWood that "the only purpose of using the card forwas to get an election." Adkins admitted that he did notremember word for word what he had said to every em-ployee. He could not remember whether Wood had ex-pressed concern that the Company would see the cards,whether Adkins had said anything to Wood about theobligations involved with signing a card, or whether hehad observedWood sign his card. It appears thatAdkins' testimony about tellingWood the "only" pur-pose of the card was to get an election was not based onany specific recollection of what he said to Wood, buton his claim that he said the same things to Wood thathe said to "the rest of the people I had contact with," aclaim which I find to be erroneous after reviewing thetotality of his testimony and considering the lack of anycorroborating evidence. I find Adkins' testimony insuffi-cient to invalidate Wood's card and will count it.David Chumley,one of the relatively few employeeswho signed an authorization card to appear as a witness,testified that he pulled into the Texaco station to buy adrink after working on the night shift and saw Adkinsand Byron Motley standing with a crowd of people. Hehad no conversation with Adkins or Motley, but wasgiven an authorization card which he read as he filled itout, signed, and returned to one of the solicitors. Theonly statement concerning the card he remembered hear-ing was that "if we get enough people to fill out thesecards,we can get an election." The Respondent attacksthe validity of Chumley's card on the basis of that testi-mony and Adkins' testimony that Chumley was standingnear Irvin Wood when Adkins allegedly told Wood theonly purpose of the cards was to get an election. Thereis no credible evidence that Chumley heard anything butthe statement he recounted,that if enough people signedcards there could be an election. That statement does notinvalidate Chumley's card and it will be counted.42LeonGibson,GeraldMatherly,DaleMotherly,andRandy Matthews,who ride to and from work together,pulled into the Texaco station after work on the morningof August 26, while Adkins, Motley, and Scruggs weresoliciting cards.Each of the four was given a card,which was filled out, signed, and returned to one of thesolicitors.RichardAdkins testified that he addressedthesemen as a group; told them they had contacted arepresentative of the URW; and that they were trying toorganize a union.He told them that "theonlything thecards were for is to get an election." And then he toldthem "it wasjustto get an election." There is no evi-48 Although Chumley apparentlymisdated hiscard "8/25/80," whenhe could nothave been solicitedbefore themorning ofAugust 26, theBoard's time stamp establishes that it wassigned prior to September 5,1980. TIMES WIRE & CABLE CO.dence that any of these employees questioned Adkinsabout the purpose of the cards, which they were giventhe opportunity to read. I find it incredible that Adkinswould gratuitously and repeatedly make statements cal-culated to contradict the clear language printed on thecards. Particularly,when not one of these men, all ofwhom appeared as witnesses, remembered Adkins sayingany such thing. Matthews testified that he did not askwhat the card was for because he "read it and it statedwhat it was for." Gibson recalled Adkins saying some-thing about an election, but not that the card was "justfor an election." Gerald Matherly testified that Adkinsexplained that the purpose of the cards was "to get aunion at Times Wire" and that he also said that "ifenough employees signed up, we would get an election."He did not remember Adkins say that the card was onlyto get an election. I find no basis for invalidating any ofthese cards and they will be counted.43Edwin Cooperwas also present at the Texaco stationand signed a card at the same time the Matherlys,Gibson, and Matthews signed theirs. He recalled some-thing being said about the petition for an election but "itwas not just that one thing." I find no basis for invalidat-ing Cooper's card and it will be counted.Melvin Reynoldssigned a card at the Texaco station onAugust 25. Both Scruggs and Adkins claim to have solic-itedhis card. Reynolds did not appear as a witness.Adkins testified that he met with Reynolds whileScruggs was occupied with a group of employees andtold him "we were trying to organize a union" and hadto have authorization cards signed to do so. He also saidhe told Reynolds "in no way would it obligate him to bea member of the union" and that it would be used to pe-tition for an election for a union. Even assuming thatAdkins solicited the card from Reynolds and said whathe claims to have said, he did not say anything whichwould contradict or cancel the clear language of thecard or which constituted assurance that the card wouldbe used only for an election. The card will be counted.Brian Gilestestified that he signed a card given to himat the Texaco station by Jimmy Scruggs. Giles hadtalked to Scruggs at the plant and he was aware thatScruggs was trying to organize a union and that cardswere being solicited. He had been avoiding stopping atthe Texaco station because he had not decided what hewanted to do. However, while he was passing the sta-tion, Scruggs waved him down and he stopped. Scruggstold him that he needed a certain number of signatures toget a vote. Giles was concerned about the purpose of thecard,which he admits he read, because he "didn't wantto just joina union thatwe didn't have or anything."49 Adkins testifiedover 2days In assessing his credibility, I consider itnoteworthy that on the first day he testified about soliciting several cardsand in only two instances did claim to have told card signers that thecards were "only" or "just" for an election. On the second day of testi-mony, with respect to everyone he claimed to have solicited,he consist-entlymaintained that he told everyone-m fact, emphasized to them-that the cards were"only" or "just" to get an election,words deliberate-ly calculated to contradict and cancel the language on the cards.None ofhis testimony was corroborated by any of the card signers to whom heallegedlymisrepresented the purpose of the cards. I am unwilling toaccept Adkins'uncorroborated testimony as grounds for invalidating anycard.35Giles told Scruggs he wanted to know exactly what hewas signingand Scruggs told him "it was just a petitionto give the employees a chance to vote for the Union."Giles said he signed the card because he "didn't see any-thing wrong with giving the people a chance to vote forone."Jimmy Scruggs testified that Giles came into the gasstation acouple of days after they startedsolicitingcards; that he told Giles they were tryingto organize aunion; that he gave Giles a card and asked him to readit;and that Giles took the card, read it, filled it out, andhanded it back. I credit the testimony of Giles over thatof Scruggs, who denied ever having mentioned or dis-cussed the possibility of an election with any employeefrom whom he solicited a card. Although he could notrecount the exact words of their conversation at the gasstation,Giles appeared to have a good recollection of hisconcerns about the card and what he was told byScruggs which eventually convinced him to sign a card.I believed his testimony that, although he read the card,he did riot sign it untilScruggs assuredhim that it wasjust to give the employees a chance to vote for theUnion.44 Considering all the circumstances, I find thatfacedwith the undecided and reluctant Giles,Scruggsmisrepresented the purpose of the card to induce him tosign it.Although Scruggs' comments to Giles concerningneeding a certain number of cards in order to get anelection were not inconsistent with the stated purpose onthe cards, his assurance that the cards would just be usedto give the employees the opportunity to vote for oragainst the Union served to override and cancel thestated purpose.45 I find that Giles' card did not reflectan informed and uncoerced choice to have the Unionrepresent him and that his card should not be counted.RitaKendrickBabbie Stockton,andSandra Amossigned cards on August 26 at the Texaco station. Al-though they apparently rode to work together, JimmyScruggs testified that he solicited Kendrick while shewas in Sandra Amos' car and Byron Motley testified thathe solicited cards from Stockton and Amos. RichardAdkins, who was also present at the time, testified thatMotley read the card aloud to Stockton and Amos andtold them what the solicitors were doing. Motley toldthem they were trying to organize a union and that "weneeded the card to be turned back . . . for an election."Motley testified that he had told them "that the mainreason for signing the card was to have an election and if44 I am aware of the possibility that long after the election, when ques-tioned by the Employer's counsel, an employee is more likely to give tes-timony damaging to the Union SeeNLRB v Gissel Packing Co,supraHowever, after observing Giles as a witness, I am satisfied that he wastestifying truthfully and was not intimidated.45 I make this finding solely on the basis of the statements of JimmyScruggs, as described in Giles' testimony. Richard Adkins testified tohaving a conversation with Giles at the Texaco station aboutsigning acard in which he told Giles "it would not commit him in any way" and"that the card was gust to be used to get an election and that is all it wasgoing to be used for." Giles, who was called as a witness by the Re-spondent, did not make any reference to any conversations with Adkinsin his testimony and, in fact, testified to avoiding going into the Texacostation, until Scruggs flagged him down, because he knew that cardswere being solicited there I consider this further evidence of Adkins'lack of credibility and willingness to fabricate testimony 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDwe got enough cards signed then we would have anelection." Stockton and Amos had either read the cardor had it read to them before theysigned.Under the cir-cumstances,neither the representation that the "main"purpose of the card was to get an election nor that ifenough cards were signed there would be an electionserves to invalidate the cards.46 The cards of Stocktonand Amos will be counted as will the card of Kendrickwho, according to Adkins, had already signed a cardbefore Motley spoke to Stockton and Amos.Samuel Owensigned a card on August 26.47 JimmyScruggs testified that he solicited Owen's card at theTexaco station. Richard Adkins testified that he solicitedOwen's card and spoke with him alone. Adkins saidOwen asked where the card was going and Adkins toldhim it would go to the Board and if enough were signedthere would be an election. He said he also volunteeredto Owen that it did not obligate him to be a member ofthe Union. Even assuming that Adkins did make theserepresentations to Owen, as he claims, they did not con-tradict or cancel the clear language on the card. Thecard will be counted.DonleyHuppsigned a card on August 26 at theTexaco station. The Respondent attacks the validity ofthis card based on the testimony of Richard Adkins thatHupp was present at the Red Fox Inn when Adkins toldemployees Dwight Watson and Danny Montgomery thatthe cards were needed to get an election. Having reject-ed the claim that the cards of Watson and Montgomerywere invalid because of Adkins' statements, I also rejectitwith respect to Hupp aswell asfor the additionalreason that I do not credit Adkins' testimony aboutHupp being at the Red Fox Inn on August 25. If he wasthere,it seemslikelyhe also would have been solicitedto sign a card, yet Adkins said he did not ask him to signat that time because "to my recollection, he had alreadysigned." August 25 was the day the employee solicitorsfirst got the cards from the Union. Hupp's card will becounted.Elwood Barberwas given a card by Jimmy Scruggs atthe plant which he took with him and later returned toScruggs. The Respondent attacks the validity of Barber'scard based on the testimony of Richard Adkins. Adkinstestified that he rode to and from work with Barber andthat during the days prior to August 28, the date on hiscard, he had a continuous conversation in the car withBarber and Byron Motley about the efforts to organize aunion.Adkins claimed he told Barber that signing a cardwould not obligate him in any way, also: "And I toldhim the purpose of the card was that the only thing thatwe wanted to do was just sign the card and the cardwould just be used to get an election, that was all itwould be used for."Barber did not appearasawitness.Ifbelieved,Adkins' testimony about his emphatic assurances toBarber that the card would only be used for an electioncould invalidate the card. I did not believe him for the48 SeeArea Disposal,supra47 Although the date is in a different color ink than the writing on therestof the card, Jimmy Scruggs testified that Owensigned onAugust 26and, in any event, the Board's stamp dated September 5, 1980,establishesthat the card was signed prior to that date.reasons previously discussed and, for the additionalreason,thatAdkins,on cross-examination,admitted hewas off work between August 25, when the cards wereobtained from the Union,and August 28,when Barbersigned his card,and did not ride with Barber during thatperiod. I find his testimony about his "continuous con-versation" with Barber during the week before August28 to be a complete fabrication. Barber's card will becounted.RoderickHolley,MichaelFallen,andDavidOwensigned cards given them by Byron Motley at the Texacostation.Motley testified that the three employees came inat the same time and that they asked questions about thecards, such as whether Currie would find out aboutthem.Motley gave them cards and told them to readthem. He also told them that the purpose of the card"was mainly to get an election."48 They read and signedthe cards and returned them to Motley. Richard Adkins,who was with Motley, testified that he told Holley in thepresence of Fallen and Owen that "the only reason thecard would be used is to get an election." I do not creditthe uncorroborated testimony of Adkins49 and find thatMotley's statement that the "main" purpose of the cardwas to get an election did not contradict the language onthe cards which the three employees read and signed.The cards of Holley and Fallen will be counted. Owen'scard is discussed further, infra.Richard Richardsontestified that he signed a card so-licited byMichaelWalker who came to his home. Hesaid thatWalker told him they were getting cards signedin order to get an election and that it did not "mean thatthe Union was necessarily going to be in if I signed acard.That it was just to have a petition for the LaborBoard to hold an election."The Respondent argues thatthis amounts to a representation that the sole purpose ofthe card was to petition for an election and, therefore,his card is invalid.Ido not agree.Considering all thecircumstances surrounding the solicitation of Richard-son's signatureon his card, I do not find it to be theproduct of misrepresentation.AlthoughWalker talkedabout an election, he also talked about having the URWrepresent them in bargaining.In context,Walker's state-ment about the card being"just to have a petition . . . tohold an election" was not a misrepresentation of or anexpressed limitation on the purpose of the card, rather, itwas a truthful statement that even if Richardson signed acard, there could be an election and the Union might notultimately get in as their bargaining representative. Rich-ardson read the card before he signed it. I find no basisfor invalidating the card and it will be counted.Sam Fowlkeshad accompanied Michael Walker whenhe solicited the authorization card of Richard Richard-48Although in response to a leading question on cross-examination,Motley said he told Holley,Babbie Stockton,and Sandra Amos the cardwas "just"to get an election,I consider his own words to be a morereliable indicator of what he actually said."I told them that the mainreason for signing the card was to have an election and if we got enoughcards signed then we would have an election."49David Owen was called as a witness by the Respondent,but wasnot asked about the circumstances surrounding the solicitation of hiscard.I infer that his testimony would have been adverse to the Respond-ent's position TIMES WIRE& CABLE CO.son and was present during their conversation about thecard.The Respondent contends that for this reasonFowlkes'card is also invalid.Having found Richardson'scard was not the result of misrepresentationby Walker, Iwould find the same to be true of Fowlkes' card. Fur-ther,sinceFowlkes came to Richardson'shome withWalker and Walker testified that Fowlkes had read andsigned a card at Walker's home about 8 p.m., it appearsthat Fowlkes had already signed his card before theymet with Richardson.Fowlkes'card will be counted.James Mooretestified that Jimmy Scruggs asked himto sign a card,and, "he said, `you sign enough of thoseand the Union would call a vote or something like that.'Yes, it was like that-you would get a vote."He also re-membered Scruggs saying he was trying to organize aunion.There is nothing in Moore's testimony whichwould indicate that Scruggs misrepresented the purposeof the card or said anything inconsistent with the lan-guage on the card.The card will be counted.Timothy Pickraltestified that he signed a card at theTexaco stationwhere Jimmy Scruggs and RichardAdkins were soliciting on August 25. Pickral,a currentemployee called as a witnessby theRespondent,testifiedon direct that Scruggs told him signing a card would notmake him a member of the Union and also that "themain purpose of the card was to-if we got X number ofpeople to sign a card that we could get an election andthat was the main purpose of the card to be used only toget an election."On cross-examination,he testified thatScruggs said he was trying to get a union in and if he"got enough percentage of the people in the plant to signthe card,we would get a chance to vote for a union,"but said nothing about the card being used "only to getan election."Jimmy Scruggs testified that when Pickralgot out of his car Scruggs offered him a card saying, "ifhe wanted to be a union member-sign up." BetweenScruggs and Pickral, I credit the testimony of Pickral tothe extent that Scruggs told him they needed a certainpercentage of employees to sign cards to get an election.Such a statement does not invalidate the clearly wordedcard.As forScruggs' statement that "the main purposeof the card" was "only to get an election,"evenif relat-ed correctly by Pickral,it is not the equivalent of an as-surance that the card would be used for nothing otherthan an election. This card will be counted.The Respondent also contends that the cards ofHaleCrider,TerryTuck,DallasMcCrickard,andCharlesPruntyare invalid because they were present whenScruggs made the statements concerning the purpose ofthe cardsto TimothyPickral.In addition to finding thatScruggs' comments did not serve to invalidate Pickral'scard,IalsofindPickral's testimony aboutwho hethought might have been standing around in a groupwhen he spoke to Scruggs about the cards is insufficientto establish that those employees were actually there orthat they heard what Scruggs told Pickral. Consequent-ly, there is no basisforinvalidating their cards and theywill be counted.JerryWebbtestified thatwhile driving home fromwork he was flagged over to the Texaco station byJimmy Scruggs who was there with Adkins and Motley.Adkins did most of the talking-tellingWebb that "they37had been over to the Local Rubber Union and they weretrying to get up a petition for an election."Adkins saidhe was aggravated with the Company and "thought itwas time to get a union in the plant." Scruggs gave hima card which he read,signed,and returned.The Re-spondent attacks the validity of the card and thebasis oftestimony from Richard Adkins that he told Webb that"the cardwould onlybe used to get an election." Icredit the testimony of Webb that what Adkins said wasthey "were trying to get the Local Rubber Union to rep-resent us and that we had to get enough cards signed foran election."Such statements do not contradict thestated purpose of the card and do not invalidate it. Thecard will be counted.B. Revocationsof Union Authorization CardsBennett YeattsandKenneth Scruggsand a third individ-ual,whose card was not offered in evidence,sent a letterto the Union,dated September 9, asking that the authori-zation cards they had signed be returned to them.Yeatts,who testified that he became a supervisor on December15, 1980,signed a card solicited by Jimmy Scruggs,dated August 26. He testified credibly that after attend-ing a union meeting"from everything thatI seen downthere,everyone trying to talk at one time,some drinkingand so forth going on,I decided then and there that itwasn't for me."Kenneth Scruggs testified to having sentthe letter asking to have his card returned,but did notexplain why he did so.RachelWallacetestified that she signed an authoriza-tion card, which is dated August 26,but "decided that Ididn't want to have any part of it and I wrote a letter tohave my name removed." The letter is dated September9.Edward Bucktestified that he signed an authorizationcard,but later changed his mind and wanted the card re-turned. He said that he sent a letter asking for the cardback and Ray Michael wrote him a lettersayingthe cardhad been turned over to the Board. According to Buck,he sent his revocation letter "a few weeks,several weeksafter I had signed the card." He did not have a copy ofhis letter or the one he said he received from Michael.He later said he sent his letter "around October."David Owentestified that he signed an authorizationcard,but got to thinking about it and asked a supervisorat the plant how he could get it back.He says he sent aletter asking to have his card returned a week or twoafter he had signed the card. No copy of the letter Owensent to the Union was produced at the hearing.The Respondent contends that each of these employ-ees affectively revoked his or her authorization card andthat they should not be counted in determining whetherthe Union had a majority. The General Counsel contendsthat because all the attempts to revoke cards came afterSeptember 5, the date the Union is alleged to have at-tained majority status,they are irrelevant.I do not agree.If the employee's decision to revoke the card was not in-fluenced by unlawful action by the Respondent,it shouldrelate back to the date the card was signed and cancelthe authorization for all purposes,otherwise, the employ-ee's freedom of choice might be infringed.Ihave found 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Respondent's unfair labor practices began in lateAugust when Supervisor Terry Kelly made a threat ofplant closure to employee Richard Richardson. At thesame time,Kelly coercively suggested to Richardsonthat, if he hadsigned anauthorization card, it could berevoked. I have also found that Supervisors NoelMosher and Bill Phaneuf made unlawful threats of plantclosure in comments about the picture of an abandonedconstruction site the Respondent had posted at the plantprior to the first election in November. Although there isno direct evidence that any of these five employees wereunlawfully solicited to revoke their cards or that theywere aware of any threats of plant closure, the fact re-mains that the Respondent had unlawfully threatenedplant closure on at least one occasion before any of therevocation letters were written. The Board has held thatit is a fact of industrial life that a threat of plant closure,which has such serious consequences for all employees,"will, all but inevitably, be discussed among employ-ees."50In view of this, it has placed on the employer theburden of establishing that a threat of plant closure, evenifmade to only one employee, remained isolated and didnot become known to other employees.5' As notedabove,PlantManager Currie testified that rumors ofplant closure went through the plant prior to the firstelection. I find that the Respondent has failed to dis-charge that burden with respect to Scruggs, Wallace,and Owen. They offered no explanation for their changeof heart and there is no evidence to negate the inferencethat the Respondent's threat of plant closure to Richard-son had been discussed among its employees during theperiod of more than a week that had passed before theysought to have their cards returned. As for Buck, it isnot clear when he even made the request to have hiscard returned. By the end of October, the picture of theabandoned construction site was on the wall and otherunlawful threats of plant closure had occurred. I foundthe testimony of Yeatts about the reasons he sought torevoke his card to be credible and convincing and findthat in his case revocation of his card was not the resultof or influenced by the Respondent's unfair labor prac-tices. I find that the cards of Kenneth Scruggs, Wallace,Owen, and Buck should be counted to determine if theUnion had a majority on September 5, but that of Yeattsshould not.C. The Union's Majority StatusThe evidence establishes that on September 5, therewere 180 employees in the appropriate bargaining unitand that the Union had valid authorization cards from117 employeesb2 on that date. I conclude that the Union60GeneralStencils, 195 NLRB 1109, 1110 (1972).51Ibid.52At the hearing,the Respondent's objected to the introduction of thecards ofTerryHolley,DennisWalker,Ernest Crider Jr.,Don Ashworth.Aubrey Reynolds,andOmer Adkinson the groundsthat theywere notproperly authenticatedMichaelWalker testifiedcrediblythatwheneverhe received an authorization card from an employee,he put his initialsand the place where he received the card onthe back He further testi-fied that he never put his initials on a card he did not receivedirectlyfrom an employeeEach of the cardsin question bore Walker's initialsand "Texaco" which was where he was soliciting cards Walker was ableto identifyhis initials, but had no present recollectionof thecircum-represented a majority of the Respondent's employees inthe appropriate bargaining unit on September 5, 1980.D. Whether a Bargaining Order is WarrantedThe Respondent committed several violations of Sec-tion 8(a)(1) of the Act prior to the first election, the mostsignificant being its implied threats that the plant wouldmove close or if the Union were successful. Immediatelyafter the first election, the Respondent violated Section8(a)(3) of the Act by discriminatorily withholding an ex-pected wage increase and placing the onus therefor onthe Union. The wage increase was not given until afterthe second election and was not retroactive. These unfairlabor practices were such as to have an effect on eachand every employee in the bargaining unit and, cumula-tively,53were egregious enough to warrant the issuanceof a bargaining order under the second category speci-fied inGissel Packing Co.,supra.In considering the propriety of a bargaining order, inaddition to the lingering effects of its past violations, thelikelihood of recurrence of unlawful action by the Em-ployer in the future must be considered. Prior to the firstelection, theRespondent waged a vigorous campaignwhich included unlawful threats of plant closure. Whenthe results of the first election showed that its strategyhad failed, it embarked on a new course of unlawfulstances surrounding the executionof the card.It is not surprising thatWalker was unable to remember detailsof theexecutionof every cardgiven the large number of employees at the Respondent's plant,the evi-dence that cards were beingsolicitedfrom largenumbers ofemployeescoming andgoing at the Texaco station before or after work,and thefact thatWalker maynot have been acquaintedwith every employeefrom whom he received a card.I found his testimony,that he put hisinitials on everycard he received and that every card he initialed camefrom an employee,sufficient to authenticate the card under the Board'srulingsin Stride Rite Corp,228 NLRB 224 (1977), andMcEwen Mfg. Co.,172 NLRB 990 (1968). No evidence was offered which wouldindicatethat any ofthese cards was notsigned by the employee whose name itbearsThere isno merit in the Respondent's contention that it was the victimof disparatetreatment because Irejected the profferedtestimonyof Rich-ard Adkinsabout his"general approach"in soliciting cards and allowedin that of Walker about what he did with respect to thecards he re-ceived.Walker did not purport to saythat, because he had a generalpractice he followed,he musthavedone the samething withrespect tothese employees, which was the tenor of Adkins' profferedtestimony.Walker affirmativelyand credibly testified about whathe did in every in-stance, not about his "generalapproach "sa I do not agree with the Respondent's contentionthatbecause of theUnion's victory in the first election,unfair laborpracticesoccurringbefore thatelectionshould not be consideredin determining whether abargainingorderis appropriateAlthough the approachof hanging a pic-ture of the abandonedconstructionsite coupled with suggestions of plantclosure in the event of "union problems" may have provedtoo subtle tocoercesome employees,the Respondent'sdisplay ofeconomicpower fol-lowing the first election in withholding the expected wage increase fromeveryemployee was anythingbut subtle I find it likely that anyone whomissed the Respondent'smessagethe firsttime around had it broughthome tothem the secondtime Thattime it was more than just a threat,itwas action, and demonstrated that the Respondent was willing to useits economicpower to keep the Union out. Thereisno reasonto believethat all Respondent's unfair labor practicesdid not havea cumulativeeffect on its employees. On the contrary, the continuing loss of supportfor the Union, evidencedin the resultsof the two electionsindicates thatthey did. Althoughon September5, the Union hadvalid authorizationcards from 117 employees, it received just 103 votes in the firstelectionheldNovember7 and 8,and only77 votes inthe second election onMarch 19, 1981 TIMES WIRE& CABLE CO.action,withholding the employees' wage increase, whileat the same time telling all of the employees in the bar-gaining unit that it was acting lawfully and the loss ofthe wage increase was the result of the Union's miscon-duct. There is no reasonable assurance that, given its pastactions, the Respondent would not again engage in acourse of unlawful conduct to keep the Union out. I alsofind it unlikely that the effects of the Respondent's un-lawful conduct would be erased or that a fair electionwould be ensured by the use of traditional remedies. Iconclude that a bargaining order is necessary to protectthe free expression of employee sentiment as evidencedby the signed authorization cards. I, therefore, recom-mend the issuance of an order requiring the Respondentto recognize and bargain with the Union on request.V. CASE 5-RC-11315As noted above, the Union's remaining objections tothe second election were similar to the alleged unfairlabor practices. Having found that certain conduct of theRespondent between the filing of the petition on Septem-ber 5, 1980, and the second election on March 19, 1981,constituted interference, restraint, and coercion in viola-tion of Section 8(a)(1) and (3) of the Act, I also find thatsuch conduct interfered with the exercise of free choicein that election.Accordingly, I recommend that thesecond election held in Case 5-RC-11315 be set aside.CONCLUSIONS OF LAW1.The Respondent, Times Wire and Cable Company,is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3.All production and maintenance employees, inspec-tors, shipping and receiving employees and leadmen em-ployed by the Respondent at its Chatham, Virginia, loca-tion, but excluding all office clerical employees, guards,and supervisors as defined in the Act, constitute a unitappropriate for the purposes of collective-bargainingwithin the meaning of Section 9(b) of the Act.4.At all times material since September 5, 1980, theUnion has been and, is now, the exclusive representativeof the employees in the appropriate unit for the purposesof collective bargaining.5.By threatening employees with plant closure in theevent that they selected the Union as their collective-bar-gaining representative, by coercively soliciting an em-ployee to revoke a union authorization card, and by tell-ing its employees that their expected wage increasecould not be given due to the Union, the Respondentviolated Section 8(a)(1) of the Act.6.By failing, in November 1980, to implement a wageincrease, normally given to all unit employees during the39lastweek in November of each year, because the em-ployees had supported the Union and had chosen theUnion as their collective-bargaining representative, theRespondent violated Section 8(a)(3) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.8.The Respondent's unlawful conduct interfered withthe representation election held on March 19, 1981.9.The Respondent did not engage in any unfair laborpractices alleged in the consolidated complaint which arenot specifically found herein.THE REMEDYHaving found that the Respondent engaged in certainunfair labor practices, I shall recommend that it be re-quired to cease and desist therefrom and to take certainaffirmative action designed to effectuate the policies ofthe Act.Having found that the Respondent unlawfully failed toimplement an expected wage increase for all employeesin the bargaining unit during the last week of November1980, 1 shall recommend that it be ordered to make theseemployees whole for any losses in wages caused by thefailure to implement until April 1981 that expected wageincrease'54with interest to be paid on the amountsowing, computed in the manner prescribed inFloridaSteel Corp.,231 NLRB 651 (1977).55As discussed above, I have found that the Respondentengaged in substantial and pervasive unfair labor prac-ticeswhich were calculated to destroy the Union's ma-jority status; that traditional remedies for such unfairlabor practices cannot eliminate the lingering and coer-cive effects therefrom; and that the chances of holding afair rerun election are slight. Accordingly, I will recom-mend that an order be issued requiring the Respondentto recognize and bargain with the Union as the exclusiverepresentative of the Respondent's employees in the ap-propriate unit.56 Inasmuch as the Respondent's unfairlabor practices,which served to nullify the electionprocess, began immediately after it learned of union ac-tivity among its employees in late August 1980, its obli-gation to bargain should date from September 5, 1980,the date by which the Union had attained majority statusamong the employees.57 As a bargaining order has beenfound appropriate, the election in Case 5-RC-11315should be set aside and the petition in that case dis-missed.54 SeeSmith& SmithAircraftCo,supra.55 See generallyIsis Plumbing Co.,138 NLRB 716 (1962)55NLRBvGusel Packing Co,supra57SeeProduction PlatingCo,supra,TradingPort,219 NLRB 298(1975)